Confidential treatment has been requested for portions of this document.  This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request.  Omissions are designated by the symbol
[…***…].  A complete version of this document has been filed separately with the
Securities and Exchange Commission.
  
Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT
 
dated as of
 
March 10, 2011
 
among
 
ALLEGIANT TRAVEL COMPANY,
as Borrower,
 
THE LENDERS PARTY HERETO
 
CITADEL SECURITIES TRADING LLC,
as Administrative Agent
 
THE BANK OF NEW YORK MELLON,
as Collateral Agent
 
and
 
FIFTH THIRD BANK, N.A.
as Documentation Agent
 
___________________________
 
 
CITADEL SECURITIES LLC,
 
as Sole Lead Arranger and Bookrunner
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

    Page
ARTICLE I
     
Definitions
   
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
24
SECTION 1.03.
Pro Forma Calculations
24
SECTION 1.04.
Classification of Loans and Borrowings
24
ARTICLE II
     
The Credits
SECTION 2.01.
Commitments
24
SECTION 2.02.
Loans
25
SECTION 2.03.
Borrowing Procedure
26
SECTION 2.04.
Evidence of Debt; Repayment of Loans
26
SECTION 2.05.
Fees
27
SECTION 2.06.
Interest on Loans
27
SECTION 2.07.
Default Interest
28
SECTION 2.08.
Alternate Rate of Interest
28
SECTION 2.09.
Termination and Reduction of Commitments
28
SECTION 2.10.
Conversion and Continuation of Borrowings
29
SECTION 2.11.
Repayment of Term Borrowings
31
SECTION 2.12.
Voluntary Prepayment
31
SECTION 2.13.
Mandatory Prepayments
32
SECTION 2.14.
Reserve Requirements; Change in Circumstances
33
SECTION 2.15.
Change in Legality
34
SECTION 2.16.
Breakage
35
SECTION 2.17.
Pro Rata Treatment
35
SECTION 2.18.
Sharing of Setoffs
35
SECTION 2.19.
Payments
36
SECTION 2.20.
Taxes
36
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
37
SECTION 2.22.
[Reserved]
38
SECTION 2.23.
[Reserved]
38
SECTION 2.24.
Incremental Term Loans
38
SECTION 2.25.
Incremental Revolving Loans
40

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
 

    Page
ARTICLE III
 
Representations and Warranties
SECTION 3.01.
Organization; Powers
41
SECTION 3.02.
Authorization
41
SECTION 3.03.
Enforceability
42
SECTION 3.04.
Governmental Approvals
42
SECTION 3.05.
Financial Statements
42
SECTION 3.06.
No Material Adverse Change
42
SECTION 3.07.
Title to Properties; Possession Under Leases
42
SECTION 3.08.
Subsidiaries
43
SECTION 3.09.
Litigation; Compliance with Laws
43
SECTION 3.10.
Agreements
44
SECTION 3.11.
Federal Reserve Regulations
44
SECTION 3.12.
Investment Company Act
44
SECTION 3.13.
Use of Proceeds
44
SECTION 3.14.
Tax Returns
44
SECTION 3.15.
No Material Misstatements
44
SECTION 3.16.
Employee Benefit Plans
45
SECTION 3.17.
Environmental Matters
45
SECTION 3.18.
Insurance
45
SECTION 3.19.
Security Documents
45
SECTION 3.20.
Location of Real Property, Leased Premises and Spare Parts
46
SECTION 3.21.
Labor Matters
47
SECTION 3.22.
Solvency
47
SECTION 3.23.
Aircraft Operations
47
SECTION 3.24.
Sanctioned Persons
48
ARTICLE IV
     
Conditions of Lending
SECTION 4.01.
All Credit Events
48
SECTION 4.02.
First Credit Event
49
ARTICLE V
     
Affirmative Covenants
SECTION 5.01.
Existence; Compliance with Laws; Businesses and Properties
51
SECTION 5.02.
Insurance
52

 
 
ii

--------------------------------------------------------------------------------

 
 
Table of Contents
 

    Page      
SECTION 5.03.
Obligations and Taxes
53
SECTION 5.04.
Financial Statements, Reports, etc
53
SECTION 5.05.
Litigation and Other Notices
55
SECTION 5.06.
Information Regarding Collateral
55
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings
56
SECTION 5.08.
Use of Proceeds
56
SECTION 5.09.
Employee Benefits
56
SECTION 5.10.
Compliance with Environmental Laws
56
SECTION 5.11.
Preparation of Environmental Reports
56
SECTION 5.12.
Further Assurances
57
SECTION 5.13.
FAA Matters; Citizenship
57
SECTION 5.14.
Post Closing Obligations..
58
ARTICLE VI
     
Negative Covenants
SECTION 6.01.
Indebtedness
58
SECTION 6.02.
Liens
59
SECTION 6.03.
Sale and Lease-Back Transactions
61
SECTION 6.04.
Investments, Loans and Advances
61
SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions
63
SECTION 6.06.
Restricted Payments; Restrictive Agreements
64
SECTION 6.07.
Transactions with Affiliates
65
SECTION 6.08.
Business of the Borrower and Subsidiaries
65
SECTION 6.09.
Other Indebtedness and Agreements
65
SECTION 6.10.
Capital Expenditures
66
SECTION 6.11.
[Reserved]
66
SECTION 6.12.
[Reserved]
66
SECTION 6.13.
Maximum Leverage Ratio
66
SECTION 6.14.
Fiscal Year
66
SECTION 6.15.
Certain Equity Securities
66
ARTICLE VII
     
Events of Default
   
ARTICLE VIII
     
The Administrative Agent and the Collateral Agent; Etc.

 
 
iii

--------------------------------------------------------------------------------

 
 
Table of Contents
 

    Page
ARTICLE IX
     
Miscellaneous
SECTION 9.01.
Notices; Electronic Communications
72
SECTION 9.02.
Survival of Agreement
75
SECTION 9.03.
Binding Effect
75
SECTION 9.04.
Successors and Assigns
75
SECTION 9.05.
Expenses; Indemnity
79
SECTION 9.06.
Right of Setoff
81
SECTION 9.07.
Applicable Law
81
SECTION 9.08.
Waivers; Amendment
81
SECTION 9.09.
Interest Rate Limitation
82
SECTION 9.10.
Entire Agreement
82
SECTION 9.11.
WAIVER OF JURY TRIAL
82
SECTION 9.12.
Severability
83
SECTION 9.13.
Counterparts
83
SECTION 9.14.
Headings
83
SECTION 9.15.
Jurisdiction, Consent to Service of Process
83
SECTION 9.16.
Confidentiality
84
SECTION 9.17.
Lender Action
84
SECTION 9.18.
USA PATRIOT Act Notice
84

 
 
iv

--------------------------------------------------------------------------------

 
 
Table of Contents
Page
SCHEDULES
         
Schedule 1.01(a)
-
Existing Financing
Schedule 1.01(b)
-
Subsidiary Guarantors
Schedule 1.01(c)
-
Mortgaged Property
Schedule 2.01
-
Lenders and Commitments
Schedule 3.07(e)
-
List of Aircraft, Engines and Leases
Schedule 3.08
-
Subsidiaries
Schedule 3.09
-
Litigation
Schedule 3.17
-
Environmental Matters
Schedule 3.18
-
Insurance
Schedule 3.19(a)
-
UCC Filing Offices
Schedule 3.19(c)
-
Mortgage Filing Offices
Schedule 3.20(a)
-
Owned Real Property
Schedule 3.20(b)
-
Leased Real Property
Schedule 3.20(c)
-
Location of Spare Parts
Schedule 3.23(b)
-
FAA Non-Compliance
Schedule 3.23(d)
-
Maintenance
Schedule 5.14
-
Post-Closing Obligations
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Investments
Schedule 6.05
-
Offices
     
EXHIBITS
         
Exhibit A
-
Form of Administrative Questionnaire
Exhibit B
-
Form of Assignment and Acceptance
Exhibit C
-
Form of Borrowing Request
Exhibit D
-
Form of Guarantee and Collateral Agreement
Exhibit E
-
Form of Mortgage
Exhibit F
-
Form of Affiliate Subordination Agreement
Exhibit G-1
-
Form of Opinion of Ellis Funk, P.C.
Exhibit G-2
-
Form of Opinion of Durham, Jones & Pinegar, P.C.
Exhibit H
-
Form of Compliance Certificate
Exhibit I
-
Form of Aircraft Security Agreement
Exhibit J
-
Intercompany Note

 
 
v

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT dated as of March 10, 2011 (the “Agreement” or this “Credit
Agreement”), among ALLEGIANT TRAVEL COMPANY, a Nevada corporation (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in
Article I), CITADEL SECURITIES TRADING LLC, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”), and THE
BANK OF NEW YORK MELLON, as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders.
 
The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$125,000,000.  The proceeds of the Term Loans are to be to used to replenish
funds used to repay certain previous financing and for general corporate
purposes of the Borrower and its Subsidiaries.
 
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (a) 1.5%
per annum and (b) the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
 
“Adverse Claim” means any Lien or any claim of ownership or other property
right, other than Liens permitted under Section 6.02.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that the term “Affiliate” shall also include any Person that
directly or indirectly owns 10% or more of any class of Equity Interests of the
Person specified or that is an officer or director of the Person specified.
 
“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.
 
“Agents” shall have the meaning assigned to such term in Article VIII.
 
“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated on such date.
 
“Aircraft” has the meaning assigned to such term in the Aircraft Security
Agreement.
 
“Aircraft Collateral”  has the meaning assigned to such term in the Aircraft
Security Agreement.
 
“Aircraft Security Agreement” means the Aircraft Security Agreement by the Loan
Parties party thereto in favor of the Collateral Agent, in substantially the
form of Exhibit I hereto, together with any mortgage supplements (in each case
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time).
 
“Airframe” has the meaning assigned to such term in the Aircraft Security
Agreement.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day,  (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) 2.5% per annum.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.
 
“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Term Loan, 4.25% per annum, (b) with respect to any ABR Term Loan, 3.25% per
annum and (c) with respect to any Incremental Revolving Loan, as set forth in
the applicable Incremental Revolving Loan Assumption Agreement, subject to any
adjustment in accordance with Section 2.24 or 2.25 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any Person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, (ii) any sale, transfer or other disposition of any of the offices
of the Loan Parties set forth in Schedule 6.05, (iii) internal transfers among
Loan Parties, (iv) dispositions or swaps of engines or spare parts disposed of
or swapped in the ordinary course of business, and (v) any sale, transfer or
other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $500,000).
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
 
“Available Amount” means, as of any time, an amount equal to (a) the sum of (w)
$50,000,000, (x) the net proceeds of any Equity Issuance, (y) 50% of any Excess
Cash Flow for any completed calendar year ending after the date of this
Agreement in which the Leverage Ratio as of December 31 of such calendar year is
less than 1.5:1.0, and (z) 25% of any Excess Cash Flow for any completed
calendar year ending after the date of this Agreement in which the Leverage
Ratio as of December 31 of such calendar year is greater than or equal to
1.5:1.0 but less than 2.5:1.0; minus (b) the sum of (w) the aggregate amount of
Restricted Payments made prior to such time which would not have been permitted
to be made under this Agreement but for Section 6.06(a)(iii), (x) the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries outstanding at such
time which would not have been permitted to be incurred under this Agreement but
for Section 6.01(j)(ii), (y) the aggregate amount outstanding under Section
6.04(j) at such time which would not have been permitted to be made  but for
Section 6.04(j)(ii) and (z) the aggregate amount of any Capital Expenditures
made prior to such time which would not have been permitted to be made but for
clause (y) in Section 6.10.
 
 “Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.
 
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
 
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.  A Borrowing shall be deemed to occur only
when new funds are advanced and will not be deemed to have occurred when a new
Interest Period begins, regardless of whether an ABR Borrowing or a Eurodollar
Borrowing is continued or converted.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
 
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
 
“Cape Town Convention” means, collectively, the Convention and the Protocol,
together with all regulations and procedures issued in connection therewith, and
all other rules, amendments, supplements, modifications, and revisions thereto
(in each case using the English language version).
 
 “Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any Capitalized Engine Overhaul Costs
and any such expenditure made to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Capitalized Engine Overhaul Costs” means the costs associated with an engine
overhaul that are capitalized under the “built-in overhaul” method of
accounting.
 
A “Change in Control” shall be deemed to have occurred if (a)  any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than the Permitted Investor, shall own,
directly or indirectly, beneficially or of record, shares representing more
than the Control Percentage of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Borrower, (b) a majority of
the seats (other than vacant seats) on the board of directors of the Borrower
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated,
or (c) any change in control (or similar event, however denominated) with
respect to the Borrower or any Subsidiary shall occur under and as defined in
any indenture or agreement in respect of Material Indebtedness to which the
Borrower or any Subsidiary is a party.  “Control Percentage” shall mean the
higher of (i) 30% and (ii) the percentage owned by the Permitted Investor of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower.
 
 
4

--------------------------------------------------------------------------------

 
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
 
“Charges” shall have the meaning assigned to such term in Section 9.09.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Other Term Loans
or Incremental Revolving Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Term Loan Commitment, Incremental Term
Loan Commitment or Incremental Revolving Loan Commitment.
 
“Closing Date” shall mean March 10, 2011.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Aircraft Collateral and the Mortgaged Properties.
 
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
 
“Collateral Agent Fees” shall have the meaning assigned to such term in
Section 2.05(c).
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment, Incremental Term Loan Commitment and Incremental Revolving Loan
Commitment.
 
“Communications” shall have the meaning assigned to such term in Section 9.01.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated February, 2011.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) stock compensation expense, and (v) any other non-cash charges (other than
the write-down of Current Assets, but including ordinary losses from asset
dispositions) for such period, and minus (b) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other non-cash charges added to Consolidated EBITDA pursuant to
clause (a)(iv) above in a previous period, and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash items (excluding any non-cash items to the extent it represents an
accrual or reversal of any accrual for any cash item in another period) of
income for such period, all determined on a consolidated basis in accordance
with GAAP; provided that, solely for the purposes of calculating the Leverage
Ratio and the Interest Coverage Ratio (including, without limitation, pursuant
to 6.01(g)) the Consolidated EBITDA of any Acquired Entity acquired by the
Borrower or any Subsidiary pursuant to a Permitted Acquisition during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period); provided further, for the purposes of calculating Consolidated EBITDA,
notwithstanding any change the Borrower may make in the manner it treats
Capitalized Engine Overhaul Costs, Capitalized Engine Overhaul Costs shall be
treated in the manner such amounts were treated in the financial statements
delivered pursuant to Section 3.05.
 
 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP.  For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Subsidiary with respect to interest rate Hedging Agreements.
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income or loss of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such Person’s assets are
acquired by the Borrower or any Subsidiary, (c) the income of any Person in
which any other Person (other than the Borrower or a Wholly Owned Subsidiary or
any director holding qualifying shares in accordance with applicable law) has an
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or a Wholly Owned Subsidiary by such Person during
such period, and (d) any gains attributable to sales of assets out of the
ordinary course of business.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001.
 
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
 
“Credit Facilities” shall mean the term loan and revolving credit facilities
provided for by this Agreement.
 
“Current Assets” shall mean, at any time, the consolidated current assets (other
than non-restricted cash and Permitted Investments) of the Borrower and the
Subsidiaries.
 
“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Incremental Revolving Loans.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Incremental Revolving Loan Lender that has
(a) defaulted in its obligation to make an Incremental Revolving Loan, or
(b) notified the Administrative Agent or a Loan Party in writing that it does
not intend to satisfy any such obligation, or any Lender that has become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.
 
 “Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Term Loan Maturity Date.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund of a Lender, and (d) any other Person (other than a natural person)
approved by the Administrative Agent which, in the case of any approval of an
initial Incremental Term Loan Lender or an initial Incremental Revolving Loan
Lender, shall not be unreasonably withheld; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates.
 
“Engine” has the meaning assigned to such term in the Aircraft Security
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
 
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
 
“Equity Issuance” shall mean any issuance or sale by the Borrower or any
Subsidiary of any Equity Interests of the Borrower or any such Subsidiary,
except in each case for (a) any issuance or sale to the Borrower or any
Subsidiary, (b) any issuance of directors’ qualifying shares, and (c) sales or
issuances of common stock of the Borrower to management or employees of the
Borrower or any Subsidiary under any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable, or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
reasonably be expected to result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Events of Default” shall have the meaning assigned to such term in Article VII.
 
“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, an amount
(not less than zero) equal to the excess of (a) the sum, without duplication, of
(i) Consolidated EBITDA for such Fiscal Year, (ii) reductions to noncash working
capital of the Borrower and the Subsidiaries for such Fiscal Year (i.e., the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such Fiscal Year), (iii) Net Insurance/Condemnation Proceeds or
Net Cash Proceeds from Asset Sales in the Fiscal Year in which used for
Permitted Reinvestments within the timeframe permitted under the definition of
Net Insurance/Condemnation Proceeds or Net Cash Proceeds, as applicable,
provided that such Net Insurance/Condemnation Proceeds or Net Cash Proceeds from
Asset Sales shall be considered to have been used for Permitted Reinvestments in
the previous Fiscal Year if received in such previous Fiscal Year and so applied
prior to the earlier of the 90th day following the end of such previous Fiscal
Year or the date (if applicable) on which the Borrower makes the Excess Cash
Flow payment for such previous Fiscal Year pursuant to Section 2.13(b) (in which
case such amounts shall be excluded from the calculation of Excess Cash Flow in
respect of the subsequent Fiscal Year), and (iv) the proceeds of Indebtedness
incurred under Section 6.01(d) in the Fiscal Year of receipt provided that such
proceeds shall be considered to have been received in the previous Fiscal Year
if the related fixed or capital assets were acquired in the previous Fiscal Year
and the proceeds of the Indebtedness are received prior to the earlier of the
90th day following the end of such previous Fiscal Year or the date (if
applicable) on which the Borrower makes the Excess Cash Flow payment for such
previous Fiscal Year pursuant to Section 2.13(b) (in which case such amounts
shall be excluded from the calculation of Excess Cash Flow in respect of the
subsequent Fiscal Year); over (b) the sum, without duplication, of (i) the
amount of any income Taxes payable in cash by the Borrower and the Subsidiaries
with respect to such Fiscal Year, (ii) Consolidated Interest Expense for such
Fiscal Year paid in cash, (iii) Capital Expenditures made in cash in accordance
with Section 6.10 during such Fiscal Year, (iv) permanent repayments of
Indebtedness (other than repayments of the Existing Financing, repayments of
other Indebtedness made on or before the Closing Date or mandatory prepayments
of Loans under Section 2.13) made in cash by the Borrower or the Subsidiaries
during such Fiscal Year, but only to the extent that the Indebtedness so repaid
by its terms cannot be reborrowed or redrawn and such repayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness and
(v) additions to noncash working capital for such Fiscal Year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such Fiscal Year).
 
 
9

--------------------------------------------------------------------------------

 
 
“Excluded Collateral” has the meaning given to such term in the Aircraft
Security Agreement.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a).
 
“Existing Financing” means those certain financings described on Schedule
1.01(a).
 
“FAA” means the Federal Aviation Administration of the United States of America
and any successor thereto.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
 “Fee Letter” shall mean the Fee Letter dated March 10, 2011, between the
Borrower and the Administrative Agent.
 
“Fee Schedule” means the Fee Schedule dated February 28, 2011 by the Collateral
Agent and consented to and agreed to by the Borrower.
 
“Fees” shall mean the Upfront Fee, the Collateral Agent Fees and the
Administrative Agent Fees.
 
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
 
10

--------------------------------------------------------------------------------

 
 
“Fiscal Year” means January 1 through December 31.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(k).
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
 
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Borrower, the
Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.
 
“Guarantors” shall mean the Subsidiary Guarantors.
 
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
 
11

--------------------------------------------------------------------------------

 
 
“Incremental Revolving Loan Amount” shall mean, at any time, the excess, if any,
of (a) $50,000,000 over (b) the aggregate amount of all Incremental Revolving
Loan Commitments established prior to such time pursuant to Section 2.25;
provided that the sum of the Incremental Revolving Loan Amount and Incremental
Term Loan Amount may not exceed $200,000,000.
 
“Incremental Revolving Loan Assumption Agreement shall mean an Incremental
Revolving Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Revolving Loan Lenders.
 
“Incremental Revolving Loan Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Loans.
 
“Incremental Revolving Loan Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Incremental Revolving Loans hereunder
pursuant to Section 2.25, as the same may be reduced from time to time pursuant
to Section 2.09.
 
“Incremental Revolving Loan Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Incremental Revolving Loans.
 
“Incremental Revolving Loan Lender” shall mean a Lender with an Incremental
Revolving Loan Commitment or an outstanding Incremental Revolving Loan.
 
 “Incremental Revolving Loan Maturity Date” shall mean the final maturity date
of any Incremental Revolving Loan, as set forth in the applicable Incremental
Revolving Loan Assumption Agreement.
 
“Incremental Revolving Loans” shall mean Incremental Revolving Loans made by one
or more Lenders to the Borrower pursuant to Section 2.01(c).
 
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
 
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
 
“Incremental Term Loan Amount” shall mean, at any time, the sum of  (a)
$200,000,000 minus (b) the aggregate amount of all established Incremental
Revolving Loan Commitments prior to such time pursuant to Section 2.25 minus
(c) the aggregate amount of all established Incremental Term Loan Commitments
prior to such time pursuant to Section 2.24.
 
“Incremental Term Loan Assumption Agreement shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.
 
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
 
 
12

--------------------------------------------------------------------------------

 
 
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
 
“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
 
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b).  Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than (x) deposits and maintenance reserves paid to
the Loan Parties under any operating leases entered into with respect to any
aircraft or engine and (y) advance receipts and credit card receivables from
customers and vendors in Borrower’s ordinary course of business), (b) all funded
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (e) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all Synthetic Lease Obligations of such Person, (j) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof,
(k) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person or any warrants, rights or options to acquire such equity
interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (l) all obligations of such Person as an account party in respect of
letters of credit and (m) all obligations of such Person in respect of bankers’
acceptances.  The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
 
“Information” shall have the meaning assigned to such term in Section 9.16.
 
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement by the Loan Parties party thereto in favor of the Collateral
Agent, in substantially the form of Exhibit II to the Guarantee and Collateral
Agreement, together with any supplements (in each case as amended, restated,
amended and restated, supplemented or otherwise modified from time to time).
 
 
13

--------------------------------------------------------------------------------

 
 
“Intercompany Note” means an promissory note substantially in the form of
Exhibit J evidencing Indebtedness among the Loan Parties.
 
“Interest Coverage Ratio” shall mean, for any period and any unsecured
Indebtedness proposed to be incurred under Section 6.01(i), the ratio of (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to (b) Consolidated Interest Expense for
such period; provided that (x) the Consolidated Interest Expense attributable to
such unsecured Indebtedness shall be included for the period of four consecutive
fiscal quarters most recently ended on or prior to such date on a pro forma
basis (assuming such Indebtedness was incurred as of the first day of such
period) and (y) the Consolidated Interest Expense of any Acquired Entity
acquired by the Borrower or any Subsidiary pursuant to a Permitted Acquisition
during such period shall be included on a pro forma basis for such period
(assuming the consummation of such acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred as of the first day of such
period).
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect for each Interest Period pursuant to Section 2.03 or 2.10;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
 
“International Interest” shall have the meaning assigned to the term
“international interest” in the Aircraft Security Agreement.
 
“International Registry” has the meaning given to it in the Cape Town
Convention.
 
 
14

--------------------------------------------------------------------------------

 
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Equity Interests of any other Person (other than the Loan Parties);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Borrower from any Person (other
than the Borrower or any Subsidiary Guarantor), of any Equity Interests of such
Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by the Borrower or any of its Subsidiaries to any other Person
(other than the Borrower or any Subsidiary Guarantor), including all
indebtedness and accounts receivable from that other Person that did not arise
from sales to that other Person in the ordinary course of business (except that
the term “Investment” shall not include current assets, prepaid expenses or
deposits) and (iv) all investments consisting of any exchange traded or over the
counter derivative transaction, including any Hedging Agreement, whether entered
into for hedging or speculative purposes or otherwise.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment and
reduced by any return of capital or repayment of principal in respect of such
Investment received in cash.
 
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.
 
 “Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.
 
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
 
15

--------------------------------------------------------------------------------

 
 
“Loan Documents” shall mean this Agreement, the Security Documents, each
Incremental Term Loan Assumption Agreement, each Incremental Revolving Loan
Assumption Agreement, the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other document executed in connection with
the foregoing.
 
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean the Term Loans and the Incremental Revolving Loans.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Borrower and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Borrower or any other
Loan Party to perform any of its obligations under any Loan Document to which it
is or will be a party or (c) a material impairment of the rights and remedies of
or benefits available to the Lenders under any Loan Document.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower or any Subsidiary in an aggregate principal amount exceeding
$10,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the Agreement Value of such Hedging
Agreement at such time.
 
“Maximum Leverage Ratio” shall have the meaning assigned to such term in Section
6.13.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(c), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12.
 
“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
which may be required to be delivered with respect to Mortgaged Properties
pursuant to Section 5.12, each substantially in the form of Exhibit E.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 4001
(a)(3) of ERISA.
 
“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower shall deliver a certificate of a
Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the Borrower’s intent to reinvest such proceeds in productive
assets (including in necessary repairs) of a kind then used or usable in the
business of the Borrower and its Subsidiaries (including regular-way capital
expenditures) (a “Permitted Reinvestment”) within 270 days of receipt of such
proceeds and (y) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 270-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds; provided,
further, that the 270-day period referred to in clause (x) shall be extended for
an additional 180-day period if, by the end of the initial 270-day period,
Borrower or its Subsidiaries have entered into an contract to acquire a
Permitted Reinvestment with such proceeds for a transaction that is scheduled to
close on or prior to the end of such additional 180-day period; and (b) with
respect to any issuance or incurrence of Indebtedness or any Equity Issuance,
the cash proceeds thereof, net of all taxes and customary fees, commissions,
costs and other expenses incurred in connection therewith.
 
 
16

--------------------------------------------------------------------------------

 
 
“Net Insurance/Condemnation Proceeds” means an amount (if positive) equal
to:  (a) any cash payments or proceeds received by the Borrower or any of its
Subsidiaries (i) under any casualty or aircraft hull insurance policy in respect
of a covered loss thereunder or (ii) as a result of the taking of any assets of
the Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, net of
(b) (x) any actual and reasonable costs incurred by the Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
the Borrower or such Subsidiary in respect thereof, (y) any bona fide direct
costs incurred in connection with any such recovery of insurance or condemnation
proceeds, or sale of such assets, including income, gains or similar taxes
payable as a result of any gain recognized in connection therewith and (z)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a Lien on
the assets in question and that is required to be repaid under the terms thereof
as a result of such event; provided, however, that, if (A) the Borrower shall
deliver a certificate of a Financial Officer to the Administrative Agent at the
time of receipt thereof setting forth the Borrower’s intent to reinvest such
proceeds in a Permitted Reinvestment within 270 days of receipt of such proceeds
and (B) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate or at the proposed time of the
application of such proceeds, such proceeds shall not constitute Net
Insurance/Condemnation Proceeds except to the extent not so used at the end of
such 270-day period, at which time such proceeds shall be deemed to be Net
Insurance/Condemnation Proceeds; provided, further, that the 270-day period
referred to in clause (A) shall be extended for an additional 180-day period if,
by the end of the initial 270-day period, Borrower or its Subsidiaries have
entered into an contract to acquire a Permitted Reinvestment with such proceeds
for a transaction that is scheduled to close on or prior to the end of such
additional 180-day period.
 
 
17

--------------------------------------------------------------------------------

 
 
“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.
 
“OFAC” shall have the meaning assigned to such term in Section 3.24.
 
“OID” shall have the meaning assigned to such term in Section 2.24(b).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit IV to the Guarantee and Collateral Agreement.
 
“Perfection Requirements” has the meaning assigned to such term in the Aircraft
Security Agreement.
 
“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).
 
“Permitted Aircraft Liens” shall have the meaning assigned to such term in the
Aircraft Security Agreement.
 
“Permitted Investments” shall mean:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America or by any agency thereof maturing within 18 months from the date of
acquisition by a Loan Party;
 
(b)           investments in commercial paper having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s
maturing within 1 year from the date of acquisition by a Loan Party;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits, including Eurodollar denominated and Yankee issues, rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P and maturing within 18 months from the date of
acquisition by a Loan Party;
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           corporate securities issued by foreign or domestic corporations
which pay in U.S. Dollars maturing within 1 year from the date of acquisition by
a Loan Party with a minimum short-term rating of at least A1 by S&P or  P1 by
Moody’s or a long-term rating of at least AA2 by Moody’s or AA by S&P, as
applicable;
 
(e)           taxable and tax-exempt municipal obligations maturing within 18
months from the date of acquisition by a Loan Party with a minimum short-term
rating of at least MIGI/VMIGI or P1 by Moody’s or SP1 or A1 by S&P or a
long-term debt rating of at least AA2 by Moody’s or AA by S&P; provided that for
municipal securities that are pre-refunded but not re-rated, the rating shall be
considered to be Aaa by Moody’s and AAA by S&P as long as they are pre-refunded
with U.S. treasury or agency securities;
 


(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
the Administrative Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P;
 
(g)           investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended; and
 
(h)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
 
 “Permitted Investor” shall mean Maurice J. Gallagher, Jr.
 
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.01.
 
“Prime Rate” shall mean the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate, as in effect from
time to time.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  Any change
in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.
 
 
19

--------------------------------------------------------------------------------

 
 
“Pro Rata Percentage” of any Incremental Revolving Loan Lender at any time shall
mean the percentage of all Incremental Revolving Loan Commitments represented by
such Lender’s Incremental Revolving Loan Commitment.  In the event the
Incremental Revolving Loan Commitments shall have expired or been terminated,
the Pro Rata Percentages shall be determined on the basis of the Incremental
Revolving Loan Commitments most recently in effect, giving effect to any
subsequent assignments.
 
“Protocol” means the Protocol to the Convention on Matters Specific to Aircraft
Equipment as in effect in any applicable jurisdiction
 
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
 
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
 
 “Register” shall have the meaning assigned to such term in Section 9.04(d).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” If shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
“Repayment Date” shall mean the 10th day of each of June, September, December
and March.
 
“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Incremental Revolving Loan Commitments and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding and unused Incremental
Revolving Loan Commitments and Term Loan Commitments at such time; provided that
the unused Incremental Revolving Loan Commitments and Term Loan Commitments of
any Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.
 
 
20

--------------------------------------------------------------------------------

 
 
 “Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
 
“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) made after the date of this Agreement with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property) made after the date of
this Agreement, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary.
 
 “S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
 
“Scheduled Repayment Amount” shall mean 0.25% of the aggregate principal amount
of the Term Loans made on the Closing Date.
 
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
 
“Security Documents” shall mean the Mortgages, the Aircraft Security Agreement,
the Guarantee and Collateral Agreement, the Intellectual Property Security
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.
 
“Spare Part” shall have the meaning assigned to such term in the Aircraft
Security Agreement.
 
“Spare Parts Locations” has the meaning assigned to such term in the Aircraft
Security Agreement.
 
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
 
21

--------------------------------------------------------------------------------

 
 
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” shall mean any subsidiary of the Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.
 
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
 
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
 “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
 
 
22

--------------------------------------------------------------------------------

 
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  Unless the
context shall otherwise require, the term “Term Loan Commitments” shall include
the Incremental Term Loan Commitments.
 
“Term Loan Maturity Date” shall mean the earlier of (i) the sixth anniversary of
the Closing Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
 
“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.  Unless the context shall otherwise require, the term
“Term Loans” shall include any Incremental Term Loans.
 
“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time; provided the unfunded portion of any letters of
credit shall be excluded from total Indebtedness for the purposes of calculating
the Leverage Ratio.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder, (b) the repayment of all amounts due
or outstanding under or in respect of, and the termination of, the Existing
Financing and (c) the payment of related fees and expenses.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
 
“Upfront Fee” shall have the meaning assigned to such term in Section 2.05(a).
 
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 1.02.   Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect on the date
hereof and consistent with financial statements delivered pursuant to
Section 3.05.
 
SECTION 1.03.   Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that would be (a) permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, together with those
adjustments that (i) have been certified by a Financial Officer of the Borrower
as having been prepared in good faith based upon reasonable assumptions and
(ii) are based on reasonably detailed written assumptions reasonably acceptable
to the Administrative Agent and (b) required by the definition of Consolidated
EBITDA.
 
SECTION 1.04.   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class or by Type or by
Class and Type.  Borrowings also may be classified and referred to by Class or
by Type or by Class and Type.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.   Commitments.  a  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment.  Amounts paid
or prepaid in respect of Term Loans may not be reborrowed.
 
(b)           Each Lender having an Incremental Term Loan Commitment, severally
and not jointly, hereby agrees, subject to the terms and conditions and relying
upon the representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           Each Lender having an Incremental Revolving Loan Commitment,
severally and not jointly, hereby agrees, subject to the terms and conditions
and relying upon the representations and warranties set forth herein and in the
applicable Incremental Revolving Loan Assumption Agreement, to make Incremental
Revolving Loans, at any time and from time to time until the earlier of the
Incremental Revolving Loan Maturity Date and the termination of the Incremental
Revolving Loan Commitment of such Lender, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Incremental Revolving
Loan Exposure exceeding such Lender’s Incremental Revolving Loan
Commitment.  Within the limits set forth in this clause (c) and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
or prepay and reborrow Incremental Revolving Loans.
 
SECTION 2.02.   Loans.  a Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (except, with respect to any Incremental
Revolving Loan) equal to the remaining available balance of the applicable
Commitments.  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Incremental Revolving Loan
Borrowing if the Interest Period requested with respect thereto would end after
such Incremental Revolving Loan’s Incremental Revolving Loan Maturity Date.
 
(b)           Subject to Sections 2.08 and 2.15 each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
 
(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
 
(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 2.03.   Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing, and (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before a proposed Borrowing.  Each such telephonic Borrowing Request shall
be irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether the Borrowing then being requested is to be
a Term Borrowing, an Incremental Term Borrowing or an Incremental Revolving Loan
Borrowing and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing (provided that, until the Administrative Agent shall have notified the
Borrower that the primary syndication of the Commitments has been completed
(which notice shall be given as promptly as practicable and, in any event,
within 30 days after the Closing Date), the Borrower shall not be permitted to
request a Eurodollar Borrowing with an Interest Period in excess of one month);
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of three month’s duration.  The Administrative Agent shall promptly
advise the applicable Lenders of any notice given pursuant to this Section 2.03
(and the contents thereof), and of each Lender’s portion of the requested
Borrowing.
 
SECTION 2.04.   Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Incremental Revolving Loan of such Lender on the applicable Incremental
Revolving Loan Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
 
(e)           Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note.  In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower.  Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.
 
SECTION 2.05.    Fees.  (a)  The Borrower agrees to pay to each Lender the
upfront fees set forth in the Fee Letter (an “Upfront Fee”).
 
(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).
 
(c)           The Borrower agrees to pay to the Collateral Agent, for its own
account, the administrative fees set forth in the Fee Schedule at the times and
in the amounts specified therein (the “Collateral Agent Fees”).
 
(d)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.06.   Interest on Loans.  (a) Subject to the provisions of
Section 2.07. the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c)           Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this
Agreement.  The applicable Alternate Base Rate or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
SECTION 2.07.   Default Interest.  If (i) the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, or
(ii) any Event of Default under Article VII (other than paragraphs (b), (c),
(g) or (h) thereunder) has occurred and is continuing and the Required Lenders
so vote, then, in the case of clause (i) above, until such defaulted amount
shall have been paid in full or, in the case of clause (ii) above, from the date
such vote has been exercised by the Required Lenders and for so long as such
Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (a) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.
 
SECTION 2.08.   Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
 
SECTION 2.09.   Termination and Reduction of Commitments.  (a)  The Term Loan
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Incremental Term Loan Assumption Agreement
and any Incremental Revolving Loan Commitments, which shall terminate as
provided in the related Incremental Revolving Loan Assumption Agreement) shall
automatically terminate upon the making of the Term Loans on the Closing
Date.  Notwithstanding the foregoing, all the Commitments shall automatically
terminate at 5:00 p.m., New York City time, on March 10, 2011 if the initial
Credit Event shall not have occurred by such time.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           Upon at least three Business Days’ prior irrevocable written or
fax notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Incremental Revolving Loan Commitments; provided, however, that (i) each partial
reduction of Incremental Revolving Loan Commitments shall be in an integral
multiple of $1,000,000 and in a minimum amount of $5,000,000 (or such lesser
amount as shall equal the remaining amount of the Incremental Revolving Loan
Commitments) and (ii) the aggregate of all Incremental Revolving Loan
Commitments shall not be reduced to an amount that is less than the aggregate of
all Lender’s Incremental Revolving Loan Exposure at the time.
 
(c)           Each reduction in the Incremental Revolving Loan Commitments
hereunder shall be made ratably among the Lenders in accordance with their
respective Incremental Revolving Loan Commitments.
 
SECTION 2.10.   Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
 
(i)           until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), no ABR Borrowing may be converted into a Eurodollar
Borrowing with an Interest Period in excess of one month;
 
(ii)           each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
 
(iii)           if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;
 
(iv)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
 
 
29

--------------------------------------------------------------------------------

 
 
(v)           if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;
 
(vi)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;
 
(vii)           any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;
 
(viii)           no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than a Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, with Interest Periods ending on
or prior to such Repayment Date and (B) the ABR Term Borrowings comprised of
Term Loans or Other Term Loans, as applicable, would not be at least equal to
the principal amount of Term Borrowings to be paid on such Repayment Date; and
 
(ix)           upon notice to the Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.
 
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect
thereto.  If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of three month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as the same Type of Borrowing as in effect during the previous
Interest Period.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.11.   Repayment of Term Borrowings.  vi) (1) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on each Repayment
Date, or if any such date is not a Business Day, on the next preceding Business
Day, a principal amount of the Term Loans other than Other Term Loans (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(f)
and 2.24(d)) equal to the Scheduled Repayment Amount, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.
 
(ii)           The Borrower shall pay to the Administrative Agent, for the
account of the Incremental Term Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12 and 2.13(f)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.
 
(b)           To the extent not previously paid, all Term Loans and Other Term
Loans shall be due and payable on the Term Loan Maturity Date and the
Incremental Term Loan Maturity Date, respectively, together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.
 
(c)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
 
SECTION 2.12.   Voluntary Prepayment.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 (noon), New
York City time; provided, however, that (i) each partial prepayment shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) at the Borrower’s election in connection with any prepayment
of Incremental Revolving Loans pursuant to this Section 2.12(a), such prepayment
shall not, so long as no Event of Default then exists, be applied to any
Incremental Revolving Loan of a Defaulting Lender.
 
(b)           In the event all of the Term Loans are voluntarily repaid (or
repriced or effectively refinanced through any amendment of the Loan Documents)
prior to the first anniversary of the Closing Date for any reason (other than in
connection with (x) a prepayment pursuant to Sections 2.11 or 2.13, or (y) a
voluntary prepayment of the Term Loans that is in connection with a refinancing
or repricing of such Term Loans (A) through a transaction or series of
transactions that will result in a higher yield  or (B) in connection with an
offering of Indebtedness that may be converted into or settled with preferred,
hybrid, quasi-equity, convertible or equity-linked securities), such repayments
or repricings will be made at 101% of the amount repaid or repriced.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           Voluntary prepayments of Term Loans shall be applied pro rata
against the remaining scheduled installments of principal due in respect of the
Term Loans under Section 2.11.
 
(d)           Each notice of prepayment shall specify the prepayment date and
the principal amount of each Borrowing (or portion thereof) to be prepaid, shall
be irrevocable and shall commit the Borrower to prepay such Borrowing by the
amount stated therein on the date stated therein; provided, however, that if
such prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension.  All prepayments
under this Section 2.12 (other than prepayments of Incremental Revolving Loans
that are not made in connection with the termination or permanent reduction of
the Incremental Revolving Loan Commitments) shall be subject to Sections 2.12(b)
and 2.16 but otherwise without premium or penalty.  All prepayments under this
Section 2.12 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
 
SECTION 2.13.   Mandatory Prepayments. (a)  Not later than the third Business
Day following the date as of which cash proceeds from Asset Sales are deemed to
be Net Cash Proceeds exceed $5,000,000 in respect of one or more related Asset
Sales, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(f).
 
(b)           In the event that the Leverage Ratio exceeds 1.5:1 as of the end
of any Fiscal Year, no later than 90 days after the end of such Fiscal Year,
commencing with the Fiscal Year ending on December 31, 2011, the Borrower shall
prepay outstanding Term Loans in accordance with Section 2.13(f) in an aggregate
principal amount equal to 25% of Excess Cash Flow for such Fiscal Year then
ended.
 
(c)           In the event that any Loan Party or any subsidiary of a Loan Party
shall receive Net Cash Proceeds from the issuance or incurrence of Indebtedness
for money borrowed of any Loan Party or any subsidiary of a Loan Party (other
than Indebtedness for money borrowed permitted pursuant to Section 6.01), the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the receipt of such Net Cash
Proceeds by such Loan Party or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(f).
 
(d)           Not later than the third Business Day following the date as of
which cash proceeds from insurance or a condemnation are deemed to be Net
Insurance/Condemnation Proceeds, the Borrower shall apply 100% of such Net
Insurance/Condemnation Proceeds to prepay outstanding Term Loans in accordance
with Section 2.13(f).
 
(e)           Not later than five Business Days following the occurrence of a
Change in Control, the Borrower shall repay all outstanding Loans and all
outstanding Commitments shall automatically terminate.
 
 
32

--------------------------------------------------------------------------------

 
 
(f)           Mandatory prepayments of outstanding Term Loans under this
Agreement shall be allocated pro rata between the Term Loans and the Other Term
Loans and applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans and the Other Term Loans under
Sections 2.11(a)(i) and (ii), respectively.
 
(g)           In the event of any termination of all the Incremental Revolving
Loan Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Incremental Revolving Loan Borrowings.  If, after
giving effect to any partial reduction of the Incremental Revolving Loan
Commitments or at any other time, the aggregate Incremental Revolving Loan
Exposure would exceed the aggregate Incremental Revolving Loan Commitments, then
the Borrower shall, on the date of such reduction or at such other time, repay
or prepay Incremental Revolving Loan Borrowings.
 
(h)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three days prior written notice of such prepayment.  Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid.  All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
 
SECTION 2.14.   Reserve Requirements; Change in
Circumstances.  (a)  Notwithstanding any other provision of this Agreement, if
any Change in Law shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or participation therein, and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan or increase the cost to any Lender or purchasing
or maintaining a participation therein or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender, upon demand such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)           If any Lender shall have determined that any Change in Law
regarding capital adequacy has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender pursuant hereto to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.
 
(d)           Failure or delay on the part of any Lender to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period.  The protection of this Section
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.
 
SECTION 2.15.   Change in Legality.  (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i)           such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
 
(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
 
SECTION 2.16.    Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
 
SECTION 2.17.   Pro Rata Treatment.  Except as required under Section 2.15 and
subject to the express provisions of this Agreement which require or permit,
differing payments to be made to non-Defaulting Lenders as opposed to Defaulting
Lenders, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans each reduction of the Term Loan
Commitments or Incremental Revolving Loan Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.
 
SECTION 2.18.    Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary), in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Affiliates (as to which the provisions of this
Section 2.18 shall apply).  The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender by reason thereof as fully as if such Lender had made a Loan
directly to the Borrower in the amount of such participation.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 2.19.   Payments.  (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim.  Each such payment shall be made to the
Administrative Agent at its offices at 601 Lexington Avenue, New York, NY
10022.  The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.
 
(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
 
SECTION 2.20.   Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agents and each Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify each Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or by an
Agent on behalf of itself or a Lender, shall be conclusive absent manifest
error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
 
SECTION 2.21.   Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consents shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all Fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections 2.14 and 2.16);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to
paragraph (b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder.  Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           If (i) any Lender shall request compensation under Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
upon request of the Borrower, such Lender shall use reasonable efforts (which
shall not require such Lender to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.
 
SECTION 2.22.    [Reserved].
 
SECTION 2.23.    [Reserved].
 
SECTION 2.24.   Incremental Term Loans.  (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, all of which must be Eligible Assignees.  Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $5,000,000 or such lesser amount equal to the remaining
Incremental Term Loan Amount), (ii) the date on which such Incremental Term Loan
Commitments are requested to become effective (which shall not be less than 10
Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”).
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           The Borrower may seek Incremental Term Loan Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders who will become Incremental Term Lenders in
connection therewith.  The Borrower and each Incremental Term Lender shall
execute and deliver to the Administrative Agent an Incremental Term Loan
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
each Incremental Term Lender.  The terms and provisions of the Incremental Term
Loans shall be identical to those of the Term Loans except as otherwise set
forth herein or in the Incremental Term Loan Assumption Agreement.  Without the
prior written consent of the Required Lenders, (i) the final maturity date of
any Other Term Loans shall be no earlier than the Term Loan Maturity Date,
(ii) the average life to maturity of the Other Term Loans shall be no shorter
than the remaining average life to maturity of the Term Loans and (iii) if the
initial yield on such Other Term Loans (as determined by the Administrative
Agent to be equal to the sum of (x) the margin above the Adjusted LIBO Rate on
such Other Term Loans and (y) if such Other Term Loans are initially made at a
discount or the Lenders making the same receive a fee directly or indirectly
from the Borrower or any Subsidiary for doing so (the amount of such discount or
fee, expressed as a percentage of the Other Term Loans, being referred to herein
as “OID”), the amount of such OID divided by the lesser of (A) the average life
to maturity of such Other Term Loans and (B) four) exceeds the Applicable Margin
then in effect for Eurodollar Term Loans (the amount of such excess being
referred to herein as the “Yield Differential”), then the Applicable Margin then
in effect for Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Borrower may revise this Agreement
to evidence such amendments.
 
(c)           Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.24 unless (i) on the date of such
effectiveness, (x) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and (y) after giving effect to the making of
such Incremental Term Loan, the Borrower and its Subsidiary shall be in pro
forma compliance with Section 6.13, and the Administrative Agent shall have
received a certificate to such effect dated such date and executed by a
Financial Officer of the Borrower, and (ii) except as otherwise specified in the
applicable Incremental Term Loan Assumption Agreement, the Administrative Agent
shall have received (with sufficient copies for each of the Incremental Term
Lenders) legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02.
 
 
39

--------------------------------------------------------------------------------

 
 
(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis.  This may be accomplished by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar Term
Borrowing on a pro rata basis.  Any conversion of Eurodollar Term Loans to ABR
Term Loans required by the preceding sentence shall be subject to
Section 2.16.  If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing, then the interest rate thereon
for such Interest Period and the other economic consequences thereof shall be as
set forth in the applicable Incremental Term Loan Assumption Agreement.  In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.11(a)(i) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans and shall be
further increased for all Lenders on a pro rata basis to the extent necessary to
avoid any reduction in the amortization payments to which the Term Lenders were
entitled before such recalculation.
 
SECTION 2.25.   Incremental Revolving Loans.   (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental
Revolving Loan Commitments in an amount not to exceed the Incremental Revolving
Loan Amount from one or more Incremental Revolving Loan Lenders, all of which
must be Eligible Assignees.  Such notice shall set forth (i) the amount of the
Incremental Revolving Loan Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $5,000,000 or such
lesser amount equal to the remaining Incremental Revolving Loan Amount), and
(ii) the date on which such Incremental Revolving Loan Commitments are requested
to become effective (which shall not be less than 10 Business Days nor more
than 60 days after the date of such notice).
 
(b)           The Borrower may seek Incremental Revolving Loan Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders who will become Incremental Revolving Loan
Lenders in connection therewith.  The Borrower and each Incremental Revolving
Loan Lender shall execute and deliver to the Administrative Agent an Incremental
Revolving Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental
Revolving Loan Commitment of each Incremental Revolving Loan Lender.  Without
the prior written consent of the Required Lenders, if the Applicable Margin on
such Incremental Revolving Term Loans (including the effect of any upfront fee
as if the entire amount of the Incremental Revolving Loan Commitments is drawn
in full) exceeds the Applicable Margin for Term Loans, then the Applicable
Margin for Term Loans shall automatically be increased by such differential,
effective upon the establishment of Incremental Term Loan Commitments.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Assumption Agreement.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Revolving
Loan Assumption Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Loan Commitment and the Incremental Revolving Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments.
 
 
40

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, no Incremental Revolving Loan
Commitment shall become effective under this Section 2.25 unless (i) on the date
of such effectiveness, (x) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and (y) after giving effect to the drawdown in
full of such Incremental Revolving Loan Commitment, the Borrower and its
Subsidiaries shall be in pro forma compliance with Section 6.13, and the
Administrative Agent shall have received a certificate to such effect dated such
date and executed by a Financial Officer of the Borrower, and (ii) except as
otherwise specified in the applicable Incremental Revolving Loan Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Revolving Loan Lenders) legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.02.
 
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:
 
SECTION 3.01.   Organization; Powers.  The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
 
SECTION 3.02.   Authorization.  The Transactions (a) have been duly authorized
by all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which the Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument other than the Existing Financing or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by the Borrower or any Subsidiary
(other than any Lien created hereunder or under the Security Documents).
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 3.03.   Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms.
 
SECTION 3.04.   Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) filing of the Aircraft Security
Agreement with the FAA, (d) release of the Liens created under the Existing
Financing, and (e) registration of the International Interests over the Aircraft
Collateral with the International Registry.
 
SECTION 3.05.   Financial Statements.  The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows as of and for (x) the Fiscal Year ended
December 31, 2009 and (y) the nine-month period ended September 30, 2010 and, in
the case of the financial statements delivered pursuant to clause (x), audited
by and accompanied by the opinion of Ernst & Young LLP, independent public
accountants.  Such financial statements present fairly the financial condition
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods.  Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the dates thereof.  Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes.
 
SECTION 3.06.   No Material Adverse Change.  Excluding events, changes or
conditions in the airline or travel industry in general, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
material adverse effect on the business, assets, liabilities, operations,
condition (financial or otherwise), operating results or prospects of the
Borrower and the Subsidiaries, taken as a whole, since September 30, 2010.
 
SECTION 3.07.   Title to Properties; Possession Under Leases.  (a) Each of the
Borrower and the Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its material properties and assets (including all
Mortgaged Property and Aircraft Collateral), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended
purposes.  All such material properties and assets are free and clear of Liens,
other than Liens expressly permitted by Section 6.02 and Liens of the Existing
Financing which may be discharged pursuant to the terms and conditions of
Section 5.14.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)           Each of the Borrower and the Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect.  Each of the Borrower and the Subsidiaries enjoys
peaceful and undisturbed possession under all such material leases.
 
(c)           As of the Closing Date, the Borrower has not received any notice
of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.
 
(d)           As of the Closing Date, none of the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.
 
(e)           As of the Closing Date, Schedule 3.07(e) contains a true, accurate
and complete list of (i) all Aircraft, Airframes and Engines and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting any
Aircraft, Airframe or Engine.  Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and the Borrower does
not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, as “lessor”, enforceable against such
Loan Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.
 
SECTION 3.08.   Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein.  The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents).
 
SECTION 3.09.   Litigation; Compliance with Laws.  (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such Person (i) that involve any Loan
Document or the Transactions or (ii) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
(c)           None of the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 3.10.   Agreements.  (a) None of the Borrower or any of the Subsidiaries
is a party to any agreement or instrument or subject to any corporate
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(b)           None of the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.11.   Federal Reserve Regulations.  (a) None of the Borrower or any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.
 
(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, U or X.
 
SECTION 3.12.   Investment Company Act.  None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
 
SECTION 3.13.   Use of Proceeds.  The Borrower will (a) use the proceeds of the
Loans only for the purposes specified in the introductory statement to this
Agreement and (b) use the proceeds of Incremental Term Loans only for the
purposes specified in the applicable Incremental Term Loan Assumption Agreement.
 
SECTION 3.14.   Tax Returns.  Each of the Borrower and the Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves.
 
SECTION 3.15.   No Material Misstatements.  None of (a) the Confidential
Information Memorandum, (b) any information publicly filed by the Borrower or
(c) any financial statements or other written information furnished by or on
behalf of the Borrower to the Administrative Agent, the Collateral Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such written information, report or financial
statement was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
(based upon accounting principles consistent with the historical audited
financial statements of the Borrower) and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 3.16.   Employee Benefit Plans.  Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates.  The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $ 10,000,000 the fair market value of
the assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans.
 
SECTION 3.17.   Environmental Matters.  (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
SECTION 3.18.   Insurance.  Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the date hereof and the Closing Date.  As of
each such date, such insurance is in full force and effect and all premiums that
are due and payable have been duly paid.  The Borrower and its Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice for companies in the airline industry
of similar size.
 
SECTION 3.19.   Security Documents.  (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement, or Aircraft Collateral), in each case prior and superior
in right to any other Person, other than with respect to Liens expressly
permitted by Section 6.02 or Liens of the Existing Financing which may be
discharged pursuant to the terms and conditions of Section 5.14.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Upon the recordation of the Intellectual Property Security
Agreement, when required by the terms of the Guarantee and Collateral Agreement,
with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.19(a), the Lien created under the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property (as defined in the Guarantee and Collateral Agreement)
in which a security interest may be perfected by filing in the United States and
its territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).
 
(c)           The Mortgages when executed are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Loan Parties’ right, title and interest
in and to the Mortgaged Property thereunder and the proceeds thereof, and when
the Mortgages are filed in the offices specified on Schedule 3.19(c), the
Mortgages shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Property and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02.
 
(d)           The Aircraft Security Agreement is effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable Lien on all of the Loan Parties’ right, title and interest
in and to the Aircraft Collateral thereunder, and upon compliance with the
Perfection Requirements set forth in the Aircraft Security Agreement shall
constitute a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Aircraft Collateral, in each case to the
extent required by the Aircraft Security Agreement and the Perfection
Requirements thereunder, and such security, to the extent required by the
Aircraft Security Agreement and perfected pursuant to compliance with the
Perfection Requirements, shall be prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02 and Liens of the Existing Financing that
will be discharged in accordance with the terms and conditions of Section 5.14.
 
SECTION 3.20.   Location of Real Property, Leased Premises and Spare Parts
Locations.  (a) Schedule 3.20(a) lists completely and correctly as of the
Closing Date all real property owned by the Borrower and the Subsidiaries and
the addresses thereof.  The Borrower and the Subsidiaries own in fee all the
real property set forth on Schedule 3.20(a).
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Schedule 3.20(b) lists completely and correctly as of the Closing
Date all real property leased by the Borrower and the Subsidiaries and the
addresses thereof.  The Borrower and the Subsidiaries have valid leases in all
the real property set forth on Schedule 3.20(b).
 
(c)           Schedule 3.20(c) lists completely and correctly as of the Closing
Date the Spare Parts Locations.
 
SECTION 3.21.   Labor Matters.  As of the date hereof and the Closing Date,
there are no strikes, lockouts or slowdowns against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower or the Borrower,
threatened.  To the best of the Borrower’s knowledge, the hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters.  All payments due from
the Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, in all material respects, have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary.
 
SECTION 3.22.   Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties, on a consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, on a consolidated basis, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
 
SECTION 3.23.   Aircraft Operations.
 
(a)   Each Loan Party that operates any Aircraft in commercial air service is a
“citizen of the United States” under 49 U.S.C. Section 40102(a)(15)(C), and is
operating pursuant to certificate(s) issued by the Department of Transportation
under the 49 U.S.C. Section 41102(a)(1) as currently in effect or as may be
amended or recodified from time to time authorizing the certificate holder to
engage in air transportation.
 
(b)   All required air carrier certificates or other authorizations  are in full
force and effect and duly issued to the Borrower and/or each of the Subsidiaries
that operates Aircraft by the United States Department of Transportation, the
FAA or the applicable equivalent foreign Governmental Authority, and all
material licenses, permits, authorizations, certificates of compliance,
certificates of public convenience and necessity and other certificates
(including air carrier operating certificates and operations specifications
issued by the FAA pursuant to Part 121 or other applicable parts of the
regulations of the FAA) that are required by the United States Department of
Transportation and the FAA or any equivalent foreign Governmental Authority and
that are necessary for the conduct of the business of the Borrower and the
Subsidiaries are in full force and effect.  All such material FAA certificates
or exemptions are not the subject of pending proceedings for suspension,
restriction, revocation or cancellation, and to the knowledge of the Borrower,
no basis for such exists.  Except as set forth on Schedule 3.23(b), no Loan
Party has received a written notice of proposed civil penalty or hearings for
noncompliance with any FAA certificates or FAA regulations that is presently
unresolved.
 
 
47

--------------------------------------------------------------------------------

 
 
(c)   All Aircraft leased or operated by, or in which any interest is otherwise
held by, the Borrower or any Subsidiary are registered as is required by the
FAA.
 
(d)   Except as set forth on Schedule 3.23(d), as of the Closing Date, each
Aircraft that is in commercial operation is in a condition of maintenance and
repair that satisfies an FAA approved maintenance program relating to the Loan
Party that operates such Aircraft.
 
SECTION 3.24.   Sanctioned Persons.  None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any director, officer or Affiliate of the
Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.
 
 
ARTICLE IV
 
Conditions of Lending
 
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
 
SECTION 4.01.   All Credit Events.  On the date of each Borrowing (each such
event being called a “Credit Event”):
 
(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.
 
(b)           The representations and warranties set forth in Article III and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(c)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.
 
Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 4.02.   First Credit Event.  On the Closing Date:
 
(a)           The Administrative Agent shall have received, on behalf of itself
and the Lenders, a favorable written opinion of (i) Ellis Funk, P.C., counsel
for the Borrower, substantially to the effect set forth in Exhibit G-1, and
(ii) Durham Jones & Pinegar, P.C., Nevada counsel for the Borrower,
substantially to the effect set forth in Exhibit G-2, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent, the Collateral Agent
and the Lenders, and (C) covering such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent or the Collateral
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions.
 
(b)           All legal matters incident to this Agreement, the Borrowings and
extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders and each Agent.
 
(c)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or limited liability company agreements of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Lenders or any Agent may
reasonably request.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
 
(e)           Each Agent shall have received all Fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.
 
 
49

--------------------------------------------------------------------------------

 
 
(f)           The Security Documents and the Intercompany Note shall have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force and effect on the Closing Date.  The Collateral Agent on behalf of
the Secured Parties shall have a security interest in the Collateral of the type
and priority described in each Security Document.
 
(g)           The Collateral Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such Persons, in which the chief executive office of each such Person is
located and in the other jurisdictions in which such Persons maintain property,
in each case as indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.
 
(h)           (i) The Aircraft Security Agreement shall have been duly executed
by the parties thereto and delivered to the Collateral Agent and shall be in
full force and effect, (ii) the Aircraft Collateral shall not be subject to any
Lien other than those permitted under Section 6.02 and Liens of the Existing
Financing which are to be discharged in accordance with Section 5.14, (iii) the
Aircraft Security Agreement shall have been filed for recordation with the FAA
and the related International Interests shall have been registered with the
International Registry, (iv) the Collateral Agent and each Lender shall have
received an opinion from McAfee & Taft P.C. with respect to the perfection of
the Liens (to the extent possible) over such Aircraft Collateral and (v) the
Collateral Agent shall have received such other documents, including insurance
certificates required by the Aircraft Security Agreement and Section 5.02.
 
(i)           The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed as required therein.
 
(j)           All principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Financing shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released (other than contingent obligations which by
their nature survive the repayment of the Existing Financing), and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof immediately after giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and the Subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) Indebtedness
outstanding under this Agreement, and (b) Indebtedness set forth on
Schedule 6.01.
 
(k)           The Lenders shall have received the financial statements and
opinion referred to in Section 3.05, none of which shall demonstrate a material
adverse change in the financial condition of the Borrower from (and shall not
otherwise be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.
 
 
50

--------------------------------------------------------------------------------

 
 
(l)           All requisite Governmental Authorities and third parties shall
have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall not be any pending or threatened litigation,
governmental, administrative or judicial action that could reasonably be
expected to restrain, prevent or impose burdensome conditions on the
Transactions or the other transactions contemplated hereby.
 
(m)           Administrative Agent shall have received (i) the results of a
recent Lien and judgment search in each relevant jurisdiction with respect to
each Loan Party and the location of the assets that are included in the
Collateral and (ii) the results of a search of the records of the FAA and the
International Registry, and such searches shall reveal no Liens on any of the
Aircraft, aircraft engines and parts other than Permitted Liens and Liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to Administrative Agent.
 
(n)           The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
 
 
ARTICLE V
 
Affirmative Covenants
 
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, the Borrower will, and
will cause each of the Subsidiaries to:
 
SECTION 5.01.   Existence; Compliance with Laws; Businesses and Properties.  (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
 
(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and, (x) except with respect to Aircraft, aircraft engines
and parts, at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times or, in the case of each Aircraft (y) with
respect to each Aircraft in commercial operation, at all times maintain and
preserve such property and keep such property in the repair, order and condition
as is required by the Aircraft Security Agreement.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 5.02.   Insurance.  (a) Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
 
(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all Net Insurance/Condemnation
Proceeds under such policies directly to the Collateral Agent and cause all such
policies to provide that neither the Borrower, the Administrative Agent, the
Collateral Agent nor any other party shall be a coinsurer thereunder (except to
the extent the insurance provides for a deductible) and to contain a
“Replacement Cost Endorsement”, and such other customary industry provisions as
the Administrative Agent or the Collateral Agent may reasonably require from
time to time to protect their interests; deliver original or certified copies of
all such policies to the Collateral Agent; cause each such policy to provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium upon not less than 7 days’ prior written notice thereof by
the insurer to the Administrative Agent and the Collateral Agent (giving the
Administrative Agent and the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason upon not less than 30 days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent; deliver to the Administrative Agent and the Collateral Agent,
prior to the cancellation, modification or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent) together with evidence satisfactory to the Administrative
Agent and the Collateral Agent of payment of the premium therefor.
 
(c)           With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies of the
same or similar size, in the same or similar businesses operating in the same or
similar locations, naming the Collateral Agent as an additional insured, on
forms satisfactory to the Collateral Agent.
 
(d)           With respect to any Aircraft and Engines carry and maintain all
insurances required by Section 2.08 of the Aircraft Security Agreement.
 
 
52

--------------------------------------------------------------------------------

 
 
(e)           Notify the Administrative Agent and the Collateral Agent, in
writing, promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.
 
SECTION 5.03.   Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, is
reasonably likely to give rise to a Lien upon such properties or any part
thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.
 
SECTION 5.04.   Financial Statements, Reports, etc.  In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
 
(a)           within 90 days after the end of each Fiscal Year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such Fiscal Year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding Fiscal Year, all audited
by Ernst & Young LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated in accordance with GAAP consistently applied,
together with a customary “management discussion and analysis” provision;
 
(b)           within 45 days after the end of each of the first three fiscal
quarters of each Fiscal Year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
Fiscal Year, and, other than with respect to quarterly reports during the
remainder of the first Fiscal Year after the Closing Date, comparative figures
for the same periods in the immediately preceding Fiscal Year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, together with a customary “management
discussion and analysis” provision;
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           within 30 days after the end of the first two fiscal months of
each fiscal quarter, its consolidated balance sheet and related statements of
income and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries during such fiscal month and the then elapsed portion
of the Fiscal Year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(d)           concurrently with any delivery of financial statements under
paragraph (a),(b) or (c) above, a certificate of a Financial Officer in the form
of Exhibit H (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10 and 6.13 and, in the case of a certificate
delivered with the financial statements required by paragraph (a) above, setting
forth the Borrower’s calculation of Excess Cash Flow;
 
(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
statements (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that as of the last day of
the immediately preceding Fiscal Year no Event of Default or Default has
occurred with respect to Sections 6.10 or 6.13 or, if such an Event of Default
or Default has occurred, specifying the extent thereof in reasonable detail.
 
(f)           within 30 days after the beginning of each Fiscal Year of the
Borrower, a detailed consolidated budget for such Fiscal Year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such Fiscal Year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;
 
(g)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;
 
(h)           promptly after the receipt thereof by the Borrower or any of their
respective subsidiaries, a copy of any “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto;
 
(i)           promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
 
(j)           promptly after the Borrower obtains knowledge thereof, in writing
and in reasonable detail, (i) of any material Adverse Claim known to it made or
asserted against any of the Collateral, (ii) of the occurrence of any event
which would have a material adverse effect on the security interests granted by
the Loan Parties under any Loan Document, (iii) of any loss, theft, damage, or
destruction to any Aircraft if the potential cost of repair or replacement of
such asset may exceed $5,000,000; and (iv) as soon as such Loan Party becomes
aware of any settlement offer received by such Loan Party with respect to any
claim of damage or loss in excess of $5,000,000 with respect to any Aircraft;
and
 
 
54

--------------------------------------------------------------------------------

 
 
(k)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.05.   Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
 
(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
 
(b)           the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,000,000; and
 
(d)           any development in any Loan Parties’ business (other than the
airline or travel industry in general) that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect.
 
SECTION 5.06.   Information Regarding Collateral.  (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number.  The Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  The Borrower also agrees promptly to notify the
Administrative Agent if any Event of Loss (as defined in the Aircraft Security
Agreement) with respect to any Aircraft or any portion of any other Collateral
with a value in excess of $2.5 million is materially damaged or destroyed.
 
(b)           In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 5.07.   Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.  (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities.  Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such Person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor.
 
(b)           In the case of the Borrower, use commercially reasonable efforts
to cause the Credit Facilities to be continuously rated by S&P and Moody’s, and
in the case of the Borrower, use commercially reasonable efforts to maintain a
corporate rating from S&P and a corporate family rating from Moody’s, in each
case in respect of the Borrower.
 
SECTION 5.08.   Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.
 
SECTION 5.09.   Employee Benefits.  xxvii) Comply in all material respects with
the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$5,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.
 
SECTION 5.10.   Compliance with Environmental Laws.  Comply, and cause all
lessees and other Person occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that none of the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
SECTION 5.11.   Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 5.12.   Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
including, without limitation: (i) filing of the Aircraft Security Agreement
with the FAA, (ii) recording of International Interests with the International
Registry, (iii) the recording of Mortgages in any jurisdiction as may be
required in respect of Mortgaged Property with a value in excess of $5,000,000
at the time of acquisition; (iv) the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by such Security Document
and (v) if requested by the Administrative Agent or the Collateral Agent,
deliver to the Administrative Agent and the Collateral Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Collateral Agent.  The Borrower will cause any subsequently acquired or
organized Domestic Subsidiary to become a Loan Party by executing the Guarantee
and Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent.  In addition, from time to time, the Borrower will, at its
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected security interests with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate (it being understood that it is the intent of the
parties that the Obligations shall be secured by substantially all the assets of
the Borrower and its Domestic Subsidiaries (including Aircraft Collateral, real
and other properties acquired subsequent to the Closing Date but excluding any
assets pledged to secure Liens of the type set forth in Sections 6.02(a), (c),
(i), (m) and (n) and excluding Excluded Collateral).  Such security interests
and Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance satisfactory to the Collateral Agent, and the Borrower shall
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions referred to in the first sentence of this
section, title insurance policies and lien searches) as are customary to
evidence compliance with this Section.  The Borrower agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.  In furtherance of
the foregoing, the Borrower will give prompt notice to the Administrative Agent
of the acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $5,000,000.
 
SECTION 5.13.   FAA Matters; Citizenship.  Any Loan Party that operates any
Aircraft in commercial service shall maintain its status as an “air carrier”
under 49 U.S.C. Section 40102(a)(2) as currently in effect or as it may be
amended or recodified from time to time; and its status as a United States
Citizen holding an air carrier operating certificate issued pursuant to Chapter
447 of Title 49 of the US Code for aircraft capable of carrying 10 or more
individuals or 6,000 pounds or more of cargo.  The Borrower shall provide the
Administrative Agent with any written notices received on or after the Closing
Date of proposed civil penalties or hearings for noncompliance with any FAA
certificates or FAA regulations for which the expected liability would exceed
$100,000.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 5.14.   Post Closing Obligations.      Each of the Loan Parties shall
satisfy the requirements set forth on Schedule 5.14 on or before the date
specified for such requirement or such later date to be determined by the
Administrative Agent.
 
 
ARTICLE VI
 
Negative Covenants
 
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, nor
will it cause or permit any of the Subsidiaries to:
 
SECTION 6.01.   Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
 
(a)           Indebtedness existing on the date hereof and set forth in Part A
of Schedule 6.01 and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased, neither the final maturity nor the weighted average life to maturity
of such Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the original obligors in respect of such Indebtedness remain the only
obligors thereon which, when aggregated with Indebtedness permitted under
Section 6.01(l), shall not exceed an amount outstanding at any time of
$20,000,000;
 
(b)           Indebtedness created hereunder and under the other Loan Documents
(including, without limitation, the Incremental Term Loans and any Incremental
Revolving Loans);
 
(c)           intercompany Indebtedness of the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c) so long as such Indebtedness is
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;
 
(d)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(including real estate), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof,
neither the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the original obligors in respect of such Indebtedness remain the only
obligors thereon; provided that (i) the initial Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement and (ii)  at the time of the incurrence of such
Indebtedness and after giving effect to the incurrence thereof, on a pro forma
basis the Leverage Ratio shall be less than the Maximum Leverage Ratio;
 
 
58

--------------------------------------------------------------------------------

 
 
(e)           Capital Lease Obligations; provided that at the time of the
incurrence of such Capital Lease Obligations and after giving effect thereto, on
a pro forma basis the Leverage Ratio shall be less than the Maximum Leverage
Ratio;
 
(f)           Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
 
(g)           (i) secured Indebtedness of any Person that becomes a Subsidiary
after the date hereof to the extent such secured Indebtedness was incurred by
such Person to finance the acquisition, construction or improvement of any fixed
or capital assets (including real estate) and was incurred prior to or within
270 days after such acquisition or the completion of such construction or
improvement, (ii) unsecured Indebtedness of any Person that becomes a Subsidiary
after the date hereof, and (iii) extensions, renewals and replacements of any
such Indebtedness described in clause (i) above that do not increase the
outstanding principal amount thereof, neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon; provided that, in the case
of each of clause (i) and (ii), (x) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (y) at the time such Person
becomes a Subsidiary of the Borrower and after giving effect to such
Indebtedness and the acquisition of such Subsidiary, on a pro forma basis the
Leverage Ratio shall be less than the Maximum Leverage Ratio, and
(z) immediately before and after such Person becomes a Subsidiary, no Default or
Event of Default shall have occurred and be continuing;
 
(h)           the sale and leaseback of any real property used for office space;


(i)           other unsecured Indebtedness of the Borrower or the Subsidiaries;
provided that at the time of the incurrence of such unsecured Indebtedness and
after giving effect to the incurrence of such unsecured Indebtedness, on a pro
forma basis (i) the Leverage Ratio shall be less than 3.0:1.0 and (ii) the
Interest Coverage Ratio shall be greater than 4.0:1.0;
 
(j)           Indebtedness in respect of fuel Hedging Agreements incurred in the
ordinary course of business and consistent with prudent business practice in an
amount outstanding at any time not to exceed the sum of (i) $15,000,000 plus
(ii) any additional amount up to the Available Amount at the time of
determination;
 
(k)           Indebtedness in respect of letters of credit incurred in the
ordinary course of business and consistent with prudent business practice; and
 
(l)           subject to the limitations set forth in Section 6.02(n), other
secured Indebtedness which, when aggregated with Indebtedness permitted under
Section 6.01(a), shall not exceed an amount outstanding at any time of
$20,000,000.
 
SECTION 6.02.   Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:
 
 
59

--------------------------------------------------------------------------------

 
 
(a)           Liens on property or assets of the Borrower and its Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof permitted hereunder;
 
(b)           any Lien created under the Loan Documents;
 
(c)           any Lien securing  Indebtedness permitted pursuant to Section
6.01(g)(i) or (iii);
 
(d)           Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;
 
(e)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;
 
(f)           pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
 
(g)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(h)           Liens created by landlords over leasehold property and zoning
restrictions, easements, rights-of-way, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and do not materially detract from
the value of the property subject thereto or interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries;
 
(i)           security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby (other than with respect to
extensions, renewals or replacements thereof permitted under Section 6.01(d)) is
created, within 270 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost or the fair
market value of such real property, improvements or equipment at the time of
such acquisition (or construction), and (iv) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;
 
(j)           judgment Liens securing judgments not constituting an Event of
Default under Article VII;
 
 
60

--------------------------------------------------------------------------------

 
 
(k)           interests relating to Aircraft, Engines or Spare Parts pursuant to
customary pooling, exchange or similar arrangements as permitted by the Aircraft
Security Agreement;
 
(l)           Liens securing Indebtedness permitted by Section 6.01(e);
 
(m)           other Liens securing liabilities (other than liabilities for
Indebtedness permitted under Section 6.01(j) or (l)) in an aggregate amount not
to exceed $5,000,000 at any time outstanding;
 
(n)           Liens securing Indebtedness permitted under Sections 6.01(j) or
(l); provided that the ratio of such Indebtedness to the fair market value of
the property or assets subject to the Liens securing any such Indebtedness under
Section 6.01(l) shall be greater than or equal to 0.5:1.0 at the time of the
debt incurrence;
 
(o)           Liens over cash securing Indebtedness permitted under Section
6.01(k); and
 
(p)           any Permitted Aircraft Liens over any Aircraft, aircraft engine or
part.

SECTION 6.03.   Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
 
SECTION 6.04.   Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests or make or permit to exist any Investment in any other Person,
except:
 
(a)           (i) Investments by the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional Investments by the Borrower and the Subsidiaries in the Equity
Interests of the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Guarantee
and Collateral Agreement (subject to the limitations applicable to voting stock
of a Foreign Subsidiary referred to therein) and (B) the aggregate amount of
Investments made after the Closing Date by Loan Parties in, and loans and
advances made after the Closing Date by Loan Parties to, Subsidiaries that are
not Loan Parties (determined without regard to any write-downs or write-offs of
such Investments, loans and advances) shall not exceed $2,500,000 at any time
outstanding;
 
(b)           Permitted Investments;
 
 
61

--------------------------------------------------------------------------------

 
 
(c)           loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by an
Intercompany Note pledged to the Collateral Agent for the ratable benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement, (ii) such
loans and advances shall be unsecured and subordinated to the Obligations
pursuant to an Affiliate Subordination Agreement and (iii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties shall be subject to the limitation set forth in clause (a) above;
 
(d)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
 
(e)           the Borrower and the Subsidiaries may make loans and advances in
the ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $2,500,000;
 
(f)           the Borrower and the Subsidiaries may enter into Hedging
Agreements that are related to income derived from foreign operations of the
Borrower or any Subsidiary or otherwise related to purchases from foreign
suppliers;
 
(g)           the Borrower or any Subsidiary may acquire all or substantially
all the assets of a Person or line of business of such Person, or not less
than 100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be in a similar line of business (including, but
not limited to, online travel agencies and other travel related businesses) as
that of the Borrower and the Subsidiaries as conducted during the current and
most recent calendar year; and (iii) at the time of such transaction (A) both
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; (B) the Borrower would be in compliance with
the covenant set forth in Section 6.13 as of the most recently completed period
of four consecutive fiscal quarters ending prior to such transaction for which
the financial statements and certificates required by Section 5.04(a)
or 5.04(b), as the case may be, and 5.04(d) have been delivered or for which
comparable financial statements have been filed with the Securities and Exchange
Commission, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate (including any other transaction described in this Section 6.04(g)
occurring after such period) as if such transaction had occurred as of the first
day of such period  (C) the total cash consideration paid in connection with
such acquisition and any other acquisitions pursuant to this Section 6.04(g)
during any Fiscal Year (including any Indebtedness of the Acquired Entity that
is assumed by the Borrower or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) shall not in the aggregate, when combined with the aggregate amount
of all Capital Expenditures incurred during any Fiscal Year, exceed the annual
Capital Expenditures limitation, if any, set forth in Section 6.10; (D) the
Borrower shall have delivered a certificate of a Financial Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Administrative Agent and
(E) the Borrower shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Section 5.12 and the Security Documents (any
acquisition of an Acquired Entity meeting all the criteria of this
Section 6.04(g) being referred to herein as a “Permitted Acquisition”);
 
 
62

--------------------------------------------------------------------------------

 
 
(h)           Investments by the Borrower in Hedging Agreements to the extent
permitted under Section 6.01;
 
(i)           Subject to the further limitations set forth in clause (j) below,
Investments existing as of the Closing Date listed on Schedule 6.04;
 
(j)           Loans to airports or airport authorities in the Borrower’s
ordinary course of business in an aggregate amount not to exceed, at any time,
the sum of (i) $20,000,000 plus (ii) any additional amount up to the Available
Amount at the time of determination;
 
(k)           Investments by the Borrower in SFB Fueling, LLC and […***…] in an
amount not to exceed $5,000,000 at any time; and
 
(l)           in addition to Investments permitted by paragraphs (a) through
(k) above, additional Investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (i) (determined without regard to any write-downs or
write-offs of such Investments, loans and advances) does not, in the aggregate,
exceed $10,000,000.
 
SECTION 6.05.   Mergers, Consolidations, Sales of Assets and Acquisitions.  (a)
Subject to compliance with Section 6.04, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all the assets (whether now owned
or hereafter acquired) of the Borrower or less than all the Equity Interests of
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person, except that (i) the Borrower and any Subsidiary may purchase (subject to
the limitations set forth in Section 6.10),  sell or swap (or transfer to
another Loan Party), inventory, Aircraft, airframes, engines and spare parts in
the ordinary course of business (ii) the Borrower and any Subsidiary may acquire
any of its offices set forth in Schedule 6.05 which as of the Closing Date are
leased from the current owner, (iii) the Borrower and any Subsidiary may lease
and effect transfers to third parties of Aircraft, Airframes, Engines or Spare
Parts pursuant to the terms of the Aircraft Security Agreement, (iv) the
Borrower may consolidate, amalgamate or merge with a successor company, if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing and such successor company (A)
expressly assumes all the obligations of the Borrower under this Agreement and
the other Loan Documents pursuant to an amendment to this agreement or other
documents or instruments in form reasonably satisfactory to the Administrative
Agent and (B) delivers to the Administrative Agent a certificate in the form
required pursuant to Section 5.04(d), together with an opinion of counsel,
stating that such consolidation, amalgamation, merger or transfer and such
amendment, if any, comply with this Agreement and, if an amendment is required
in connection with such transaction, such supplement shall comply with the
applicable provisions of this Agreement and such other matters reasonably
requested by the Administrative Agent, (v) any Wholly Owned Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (vi) any Wholly Owned Subsidiary may merge into or consolidate with
any other Wholly Owned Subsidiary in a transaction in which the surviving entity
is a Wholly Owned Subsidiary and no Person other than the Borrower or a Wholly
Owned Subsidiary receives any consideration (provided that if any party to any
such transaction is a Loan Party, the surviving entity of such transaction shall
be a Loan Party) and (vii) the Borrower and the Subsidiaries may make Permitted
Acquisitions.
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           Make any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph shall not exceed (i) $20,000,000 in any Fiscal Year.
 
Upon any consolidation, amalgamation or merger of the Borrower in accordance
with Section 6.05(a)(iv) the successor Person formed by such consolidation or
into which the Borrower, as the case may be, is amalgamated or merged, shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement, with the same effect as if such successor
Person had been named as the Borrower herein.
 
SECTION 6.06.   Restricted Payments; Restrictive Agreements.  (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary (other than the Borrower) may declare and pay dividends or make other
distributions ratably to its equity holders, (ii) the Borrower may make
Restricted Payments of non-cash dividends in the form of Equity Interests in the
Borrower to its equity holders, and (iii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
Borrower may declare and pay dividends, make other distributions ratably to its
equity holders or repurchase Equity Interests in the Borrower in an amount not
to exceed the Available Amount at the time of determination.


(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (E) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 6.07.   Transactions with Affiliates.  Except for transactions between
or among Loan Parties, sell or transfer any property or assets to, or purchase
or acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties; provided, prior to entering into any transaction
with Affiliates (other than between or among Loan Parties or transactions with
SFB Fueling, LLC or […***…]), (x) if such transaction is for a value in excess
of $1,000,000, the board of directors of the Borrower and the other applicable
Loan Parties shall have approved such transaction and confirm that such
transaction is made on an arm’s-length basis and (y) if such transaction is for
a value in excess of $5,000,000, Borrower shall have delivered an opinion from
an independent appraiser reasonably acceptable to the Administrative Agent
demonstrating compliance with this Section 6.07.


SECTION 6.08.   Business of the Borrower and Subsidiaries.  Engage at any time
in any business or business activity other than airline and travel related
businesses if, as a result, the general nature of the business, taken on
consolidated basis, which would then be engaged in by the Loan Parties would be
materially changed from the general nature of the business engaged in by the
Loan Parties on the date of this Agreement.
 
SECTION 6.09.   Other Indebtedness and Agreements.  (a) Other than as permitted
under Section 6.01, permit (i) any waiver, supplement, modification, amendment,
termination or release of any indenture, instrument or agreement pursuant to
which any Material Indebtedness of the Borrower or any of the Subsidiaries is
outstanding if the effect of such waiver, supplement, modification, amendment,
termination or release would materially increase the obligations of the obligor
or confer additional material rights on the holder of such Indebtedness in a
manner adverse to the Borrower, any of the Subsidiaries or the Lenders or
(ii) any waiver, supplement, modification or amendment of its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents to the extent any such waiver, supplement, modification
or amendment would be adverse to the Lenders in any material respect.
 
(b)           (i) Make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness except (A) the payment of the
Indebtedness created hereunder, (B) refinancings of Indebtedness permitted by
Section 6.01(a), (d) or (g), and (C) the repayment of secured Indebtedness, or
(ii) pay in cash any amount in respect of any Indebtedness or, except to the
extent permitted under Section 6.06, preferred Equity Interests that may at the
obligor’s option be paid in kind or in other securities.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 6.10.   Capital Expenditures.  Permit the aggregate amount of cash
Capital Expenditures made by the Borrower and the Subsidiaries in any Fiscal
Year to exceed, when combined with the aggregate amount of Permitted
Acquisitions made pursuant to Section 6.04(g) during such Fiscal Year, the sum
of (x) $100,000,000 and (y) any additional amount up to the Available Amount at
such time of determination; provided that such limitation shall not apply so
long as the Leverage Ratio is equal to or less than 1.0:1.0 on a pro forma basis
after giving effect to such additional Capital Expenditures and any related
financing.
 
The amount of permitted Capital Expenditures set forth in clause (x) above in
respect of any Fiscal Year other than the Fiscal Year commencing on January 1,
2017, may be, following the utilization of all amounts available under clause
(x) above available for such Fiscal Year, increased by an amount up to
$100,000,000 to the extent of Capital Expenditures made by Borrower in excess of
the amount otherwise allowable under clause (x); provided that the amount of
permitted Capital Expenditures set forth in clause (x) above in respect of the
next succeeding Fiscal Year shall be decreased by the amount of such increase
(but for the avoidance of doubt, shall not impact the limit for any other Fiscal
Year).
 
The amount of permitted Capital Expenditures set forth in clause (x) above in
respect of any Fiscal Year commencing with the Fiscal Year ending on December
31, 2012, shall be increased by the amount of unused permitted Capital
Expenditures for the immediately preceding Fiscal Year (calculated without
regard to the application of the second paragraph of this Section 6.10, but not
including any unused Capital Expenditures carried forward to such immediately
preceding Fiscal Year from any preceding Fiscal Year).
 
SECTION 6.11.   [Reserved]
 
SECTION 6.12.   [Reserved]
 
SECTION 6.13.   Maximum Leverage Ratio.  Permit the Leverage Ratio at any time
at the end of each fiscal quarter to be greater than 3.0:1:0 (the “Maximum
Leverage Ratio”).
 
SECTION 6.14.   Fiscal Year.  With respect to the Borrower, change its fiscal
year-end to a date other than December 31.
 
SECTION 6.15.   Certain Equity Securities.  Issue any Equity Interest that is
not Qualified Capital Stock.
 
 
ARTICLE VII
 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a)           any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(c)           default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
 
(d)           default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02, 5.05(a) or 5.08 or in Article VI;
 
(e)           default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
shall also be given at the request of any Lender) or (ii) knowledge thereof of
the Borrower;
 
(f)           (i) the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the sale or transfer of the property or assets securing such
Indebtedness;
 
(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or a Subsidiary or (iii) the winding-up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(h)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
 
 
67

--------------------------------------------------------------------------------

 
 
(i)           one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of the Borrower or any Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $10,000,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect;
 
(j)           an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$10,000,000;
 
(k)           any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents); or
 
(l)           any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in the securities, assets or properties covered thereby and such
default shall continue unremedied for a period of 5 Business Days after the
earlier of (i) notice thereof from the Administrative Agent to the Borrower
(which notice shall also be given at the request of any Lender) or
(ii) knowledge thereof of the Borrower;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
 
 
68

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent and the Collateral Agent; Etc.
 
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are expressly delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the written direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.
 
The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
 
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) and if requested
by the Agent, upon receipt of the indemnity described below, and (c) except as
expressly set forth in the Loan Documents, neither Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity.  Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct as determined in a final
non-appealable order of a court of competent jurisdiction.  Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
 
 
69

--------------------------------------------------------------------------------

 
 
No provision of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby shall require any Agent to: (i) expend or risk its own funds or
provide indemnities in the performance of any of its duties hereunder or the
exercise of any of its rights or power or (ii) otherwise incur any financial
liability in the performance of its duties or the exercise of any of its rights
or powers except for such liability, if any, arising out of such Agent’s gross
negligence or willful misconduct in the performance of its duties hereunder as
determined by a final non-appealable judgment of a court of competent
jurisdiction.
 
No Agent shall be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing or any document, financing statement, mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral.  The
actions described in items (i) through (iii) shall be the sole responsibility of
the Loan Parties; provided that nothing in this provision shall prejudice the
express obligations of the Collateral Agent to provide its consent to any filing
referred to in the preceding clause (ii) or to provide its consent to the
discharge or to otherwise execute such documents that are required in connection
with the discharge of any Lien over the Collateral when expressly required under
the terms of any Security Document.
 
No Agent shall be required to qualify in any jurisdiction in which it is not
presently qualified to perform its obligations as such Agent.
 
Each Agent has accepted and is bound by the Loan Documents executed by such
Agent as of the date of this Agreement and, as directed in writing by the
Required Lenders, each Agent shall execute additional Loan Documents delivered
to it after the date of this Agreement; provided, however, that such additional
Loan Documents do not adversely affect the rights, privileges, benefits and
immunities of the Agent.  No Agent will otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture or other
agreement governing the Obligations (other than this Agreement and the other
Loan Documents to which such Agent is a party).
 
70

--------------------------------------------------------------------------------

 
 
No written direction given to any Agent by the Required Lenders or the Borrower
that in the sole judgment of the Agent imposes, purports to impose or might
reasonably be expected to impose upon such Agent any obligation or liability not
set forth in or arising under this Agreement and the other Loan Documents will
be binding upon such Agent unless such Agent elects, at its sole option, to
accept such direction.
 
No Agent shall be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement or the other Loan Documents
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God; earthquakes;
fire; flood; terrorism; wars and other military disturbances; sabotage;
epidemics; riots; business interruptions; loss or malfunctions of utilities,
computer (hardware or software) or communication services; accidents; labor
disputes; acts of civil or military authority and governmental action.
 
In no event shall any Agent be responsible or liable for special, indirect, or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether such Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including electronic transmissions) believed by it to
be genuine and to have been signed or sent by the proper Person.  Each Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Each Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless such Agent shall first receive such advice or
concurrence of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) and until such instructions are received, such Agent shall act, or refrain
from acting, as it deems advisable.  If any Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders or Required Lenders,
as applicable, against any and all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  Each Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it and shall not be
responsible for the acts or omissions of such sub-agent so long as they are
appointed with due care.  Each Agent and any such sub-agent may perform any and
all its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Credit Facilities as well as activities as Agent.
 
 
71

--------------------------------------------------------------------------------

 
 
Either Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, such Agent’s resignation shall nevertheless become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same on a going forward basis as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Sole Lead Arrangers and Bookrunner are named as
such for recognition purposes only, and in their respective capacities as such
shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Sole Lead Arranger and Bookrunner shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents.  Without limitation of the foregoing, neither
the Sole Lead Arranger nor the Bookrunner in their respective capacities as such
shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.
 
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.   Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
 
 
72

--------------------------------------------------------------------------------

 
 
(a)           if to the Borrower or the Borrower, to it at 8360 South Durango
Drive, Las Vegas, Nevada 89113, Attention of President (Fax No. (702) 719-8138);
 
(b)           if to the Administrative Agent, to it at 601 Lexington Avenue, New
York, New York 10022 Attention of Leveraged Finance Capital Markets (Fax No.
(212) 220-1167); and
 
(c)           if to the Collateral Agent, to it at The Bank of New York Mellon,
600 East Las Colinas Blvd., Suite 1300, Irving, Texas, 75039, Attention of
Melinda K. Valentine (Fax No. (972) 401-8555); and
 
(d)           if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
 
Any party hereto may change the address at which they are to receive notices
hereunder by notice in writing in the foregoing manner.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.  Any Agent
or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.
 
 
73

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public
Investor.”  Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public
information:  (1) the Loan Documents and (2) notification of changes in the
terms of the Credit Facilities.
 
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR  A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
 
74

--------------------------------------------------------------------------------

 
 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
 
SECTION 9.02.   Survival of Agreement  Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.  All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and so long as the Commitments have not been
terminated.  The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the resignation or removal of any Agent.
 
SECTION 9.03.   Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Lenders and each Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
 
SECTION 9.04.   Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
notice to the Borrower (failure to provide or delay in providing such notice
shall not invalidate such assignment) and the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed); provided,
however, that (i) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of, and not less than, $1,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class); provided that simultaneous assignments by two or more Related
Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met (ii) the parties to each assignment shall
(A) execute and deliver to the Administrative Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Administrative Agent or
(B) if previously agreed with the Administrative Agent, manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, and, in each
case, shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms.  Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).
 
(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Term Loan Commitment and Incremental Revolving Loan Commitment, and
the outstanding balances of its Term Loans and Incremental Revolving Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
 
 
76

--------------------------------------------------------------------------------

 
 
(d)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
(e)           Upon its receipt of, and consent to, a duly completed Assignment
and Acceptance executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrower and any applicable
tax forms, the Administrative Agent shall (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the
Register.  No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).
 
(f)           Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable to such participating bank or Person hereunder or the amount of
principal of or the rate at which interest is payable on the Loans in which such
participating bank or Person has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participating bank or Person has an interest, increasing or extending the
Commitments in which such participating bank or Person has an interest or
releasing any Guarantor (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral).  To the extent permitted by law, each participating bank
or other Person also shall be entitled to the benefits of Section 9.06 as though
it were a Lender, provided such participating bank or other Person agrees to be
subject to Section 2.18 as though it were a Lender.
 
 
77

--------------------------------------------------------------------------------

 
 
(g)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
 
(h)           Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
 
(i)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.
 
 
78

--------------------------------------------------------------------------------

 
 
(j)           The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.
 
SECTION 9.05.   Expenses; Indemnity.  (a) Without duplication of Borrower’s
obligations under Section 9.05xxxiii), whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to pay (i) all
out-of-pocket costs and expenses incurred in connection with the negotiation,
preparation and execution of the Loan Documents (subject to any cap or sharing
arrangement separately agreed to in the Fee Letter) and any future consents,
amendments, waivers or other modifications thereto; (ii) all the costs of
furnishing all opinions by counsel for Borrower and the other Loan Parties;
(iii) all out-of-pocket costs, expenses and disbursements of Milbank, Tweed,
Hadley & McCloy LLP, counsel to the Administrative Agent and McAfee & Taft, FAA
counsel, in connection with the negotiation, preparation and execution of the
Loan Documents (subject to any cap or sharing arrangement separately agreed to
in the Fee Letter) and administration of the Loan Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Borrower; provided prior to an Event of Default that
reasonable attorney’s fees of the Administrative Agent shall be limited to one
primary counsel and, if reasonably required by the Administrative Agent, local
or specialist counsel; provided further that no such limitation shall apply if
the Administrative Agent determines in good faith that there is a conflict of
interest that requires separate representation for the Lenders or the
Administrative Agent; provided further that such limitation shall not be
applicable to the Collateral Agent; (iv) all costs and expenses of the
Collateral Agent in the manner set forth in the Fee Schedule; and (v) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Agent and Lenders in enforcing any Secured Obligations of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Security Documents) or in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work out” or pursuant to any insolvency or bankruptcy cases
or proceedings.
 
(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby (except that
all expenses incurred in connection with the drafting, negotiation and execution
of the Loan Documents shall be covered by paragraph (a) above), the performance
by the parties thereto of their respective obligations thereunder (except that
all expenses incurred in connection with the enforcement of rights under the
Loan Documents shall be covered by paragraph (a) above) or the consummation of
the Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
 
 
79

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding aggregate Incremental Revolving Loan
Exposure and Term Loans and unused Commitments at the time (in each case,
determined as if no Lender were a Defaulting Lender).
 
(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
 
(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the resignation or removal of any
Agent.  All amounts due under this Section 9.05 shall be payable on written
demand therefor.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 9.06.   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 9.07.   Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
SECTION 9.08.   Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount due on, or extend the
maturity of, any scheduled principal payment date or date for the payment of any
interest on any Loan, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan, without the prior written consent
of each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release any Guarantor (other than in connection
with the sale of such Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other Class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) modify the protections afforded to an SPV pursuant
to the provisions of Section 9.04(i) without the written consent of such SPV or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Incremental Revolving Loan Commitments on the date hereof); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent or the Collateral Agent.
 
 
81

--------------------------------------------------------------------------------

 
 
SECTION 9.09.   Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.10.   Entire Agreement.  This Agreement, the Fee Letter, the Fee
Schedule and the other Loan Documents constitute the entire contract between the
parties relative to the subject matter hereof.  Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.
 
SECTION 9.11.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
 
82

--------------------------------------------------------------------------------

 
 
SECTION 9.12.   Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 9.13.   Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
SECTION 9.14.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.15.   Jurisdiction, Consent to Service of Process.  (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against the
Borrower or their respective properties in the courts of any jurisdiction.
 
(b)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
 
83

--------------------------------------------------------------------------------

 
 
SECTION 9.16.   Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, auditors, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16.  For the purposes of this
Section, “Information” shall mean all information received from the Borrower and
related to the Borrower or its business, other than any such information that
was available to the Administrative Agent, the Collateral Agent or any Lender on
a nonconfidential basis prior to its disclosure by the Borrower or the Borrower;
provided that, in the case of Information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.
 
SECTION 9.17.   Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.
 
SECTION 9.18.   USA PATRIOT Act Notice.  Each Lender and each Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or such Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.
 
 
84

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ALLEGIANT TRAVEL COMPANY,
 
by
 
___________________________________
 
Name:
 
Title:
 
CITADEL SECURITIES TRADING LLC, as Administrative Agent,
 
by
 
___________________________________
 
Name:
 
Title:
 
THE BANK OF NEW YORK MELLON, as Collateral Agent,
 
by
 
___________________________________
 
Name:
 
Title:
 
 
85

--------------------------------------------------------------------------------

 


 
[LENDER]
 
by
 
___________________________________
 
Name:
 
Title:
 
 
86

--------------------------------------------------------------------------------

 
 
Schedule 1.01(a) to
Credit Agreement




Existing Financing


None.
 
 
Sch. 1.01(a)-1

--------------------------------------------------------------------------------

 
 
Schedule 1.01(b) to
Credit Agreement


Subsidiary Guarantors


Allegiant Travel Company owns 100% of the following subsidiaries:
Allegiant Air, LLC
Allegiant Vacations, LLC
AFH, Inc.
Allegiant Information Systems, Inc.
Sunrise Asset Management, LLC
 
 
Sch. 1.01(b)-1

--------------------------------------------------------------------------------

 
 
Schedule 1.01(c) to
Credit Agreement


Mortgaged Property


None.
 
 
Sch. 1.01(c)-1

--------------------------------------------------------------------------------

 
 
Schedule 2.01 to
Credit Agreement


Lenders and Commitments
 

Lender Commitment Amount Citadel Securities LLC $125,000,000

 
 
Sch. 2.01(a)-1

--------------------------------------------------------------------------------

 
                                                                                               
Schedule 3.07(e) to
Credit Agreement


List of Aircraft, Engines and Leases


Legend:
AIR – Allegiant Air, LLC
SAM – Sunrise Asset Management, LLC


Allegiant Air - Airframe
Manufacturer
Model
Mfr. Serial No.
FAA No.
Entity
Boeing
B757-200
23983
950PT
AIR
McDonnell Douglas
MD-81
53300
501PT
AIR
McDonnell Douglas
MD-81
49461
502PT
AIR
McDonnell Douglas
MD-81
49281
503PT
AIR
McDonnell Douglas
MD-87
49779
949MA
AIR



Allegiant Air - Engines


Manufacturer
Model
Mfr. Serial No.
Entity
Pratt & Whitney
219
696354
AIR
Pratt & Whitney
219
708529
AIR
Pratt & Whitney
219
709728
AIR
Pratt & Whitney
219
709996
AIR
Pratt & Whitney
219
716750
AIR
Pratt & Whitney
219
718165
AIR
Pratt & Whitney
219
718411
AIR
Pratt & Whitney
219
725361
AIR
Pratt & Whitney
219
725543
AIR
Pratt & Whitney
219
725559
AIR
Pratt & Whitney
219
725605
AIR
Pratt & Whitney
219
725614
AIR
Pratt & Whitney
219
725681
AIR
Pratt & Whitney
219
725970
AIR
Pratt & Whitney
219
728106
AIR
Pratt & Whitney
219
708569
AIR
Pratt & Whitney
219
718539
AIR
Pratt & Whitney
219
725461
AIR
Pratt & Whitney
219
725983
AIR





 
Sch. 3.07(e)-1

--------------------------------------------------------------------------------

 


Sunrise Asset Management – Airframes


Manufacturer
Model
Mfr. Serial No.
FAA No.
Entity
McDonnell Douglas
MD-83
49965
410NV
SAM
McDonnell Douglas
MD-83
53245
411NV
SAM
McDonnell Douglas
MD-83
49909
415NV
SAM
McDonnell Douglas
MD-83
49555
416NV
SAM
McDonnell Douglas
MD-83
53347
417NV
SAM
McDonnell Douglas
MD-83
49615
418NV
SAM
McDonnell Douglas
MD-83
53366
419NV
SAM
McDonnell Douglas
MD-83
49424
420NV
SAM
McDonnell Douglas
MD-82
53275
421NV
SAM
McDonnell Douglas
MD-82
49381
422NV
SAM
McDonnell Douglas
MD-82
53008
423NV
SAM
McDonnell Douglas
MD-82
49421
424NV
SAM
McDonnell Douglas
MD-83
49385
429NV
SAM
McDonnell Douglas
MD-83
49786
860GA
SAM
McDonnell Douglas
MD-83
49557
861GA
SAM
McDonnell Douglas
MD-83
49556
862GA
SAM
McDonnell Douglas
MD-83
49911
863GA
SAM
McDonnell Douglas
MD-83
49912
864GA
SAM
McDonnell Douglas
MD-83
49998
865GA
SAM
McDonnell Douglas
MD-83
49910
866GA
SAM
McDonnell Douglas
MD-83
49554
868GA
SAM
McDonnell Douglas
MD-83
53294
869GA
SAM
McDonnell Douglas
MD-83
53296
871GA
SAM
McDonnell Douglas
MD-83
53295
872GA
SAM
McDonnell Douglas
MD-83
49658
873GA
SAM
McDonnell Douglas
MD-83
49643
874GA
SAM
McDonnell Douglas
MD-83
53468
875GA
SAM
McDonnell Douglas
MD-83
53469
876GA
SAM
McDonnell Douglas
MD-83
53467
877GA
SAM
McDonnell Douglas
MD-83
53487
878GA
SAM
McDonnell Douglas
MD-83
53486
879GA
SAM
McDonnell Douglas
MD-83
49625
880GA
SAM
McDonnell Douglas
MD-83
49708
881GA
SAM
McDonnell Douglas
MD-83
49710
883GA
SAM
McDonnell Douglas
MD-83
49401
884GA
SAM
McDonnell Douglas
MD-82
49931
886GA
SAM
McDonnell Douglas
MD-82
49932
887GA
SAM
McDonnell Douglas
MD-83
49423
891GA
SAM
McDonnell Douglas
MD-83
49826
892GA
SAM
McDonnell Douglas
MD-83
53051
893GA
SAM
McDonnell Douglas
MD-82
49660
894GA
SAM

 
 
Sch. 3.07(e)-2

--------------------------------------------------------------------------------

 
 
McDonnell Douglas
MD-82
49667
895GA
SAM
McDonnell Douglas
MD-87
49725
945MA
SAM
McDonnell Douglas
MD-87
49778
948MA
SAM
McDonnell Douglas
MD-87
49673
952MA
SAM
McDonnell Douglas
MD-82
49438
425NV
SAM
McDonnell Douglas
MD-82
49437
426NV
SAM
McDonnell Douglas
MD-82
49436
427NV
SAM
McDonnell Douglas
MD-82
49420
428NV
SAM
McDonnell Douglas
MD-87
49610
511PT
SAM
McDonnell Douglas
MD-87
49612
515PT
SAM
McDonnell Douglas
MD-87
53348
516PT
SAM
McDonnell Douglas
MD-87
49614
517PT
SAM
McDonnell Douglas
MD-87
49608
518PT
SAM
McDonnell Douglas
MD-82
49416
528PT
SAM
McDonnell Douglas
MD-81
53302
504PT
SAM
McDonnell Douglas
MD-81
49280
506PT
SAM
McDonnell Douglas
MD-81
49463
507PT
SAM
McDonnell Douglas
MD-81
49462
509PT
SAM
McDonnell Douglas
MD-81
49282
519PT
SAM
McDonnell Douglas
MD-81
49283
521PT
SAM
McDonnell Douglas
MD-81
49821
522PT
SAM
McDonnell Douglas
MD-81
49820
524PT
SAM
McDonnell Douglas
MD-88
49761
401NV
SAM
McDonnell Douglas
MD-88
49763
402NV
SAM
McDonnell Douglas
MD-88
49764
403NV
SAM
McDonnell Douglas
MD-88
49765
404NV
SAM
McDonnell Douglas
MD-83
49623
405NV
SAM
McDonnell Douglas
MD-83
49900
406NV
SAM
McDonnell Douglas
MD-83
53244
407NV
SAM
McDonnell Douglas
MD-83
53246
408NV
SAM
McDonnell Douglas
MD-83
49574
409NV
SAM
         



Sunrise Asset Management - Engines


Manufacturer
Model
Mfr. Serial No.
Entity
Pratt & Whitney
219
696357
SAM
Pratt & Whitney
219
696374
SAM
Pratt & Whitney
219
696418
SAM

 
 
Sch. 3.07(e)-3

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
219
696441
SAM
Pratt & Whitney
219
696447
SAM
Pratt & Whitney
219
708158
SAM
Pratt & Whitney
219
708159
SAM
Pratt & Whitney
219
708172
SAM
Pratt & Whitney
219
708182
SAM
Pratt & Whitney
219
708530
SAM
Pratt & Whitney
219
709729
SAM
Pratt & Whitney
219
709743
SAM
Pratt & Whitney
219
709879
SAM
Pratt & Whitney
219
709900
SAM
Pratt & Whitney
219
716714
SAM
Pratt & Whitney
219
716732
SAM
Pratt & Whitney
219
716736
SAM
Pratt & Whitney
219
716738
SAM
Pratt & Whitney
219
716746
SAM
Pratt & Whitney
219
716772
SAM
Pratt & Whitney
219
717822
SAM
Pratt & Whitney
219
717838
SAM
Pratt & Whitney
219
718028
SAM
Pratt & Whitney
219
718046
SAM
Pratt & Whitney
219
718051
SAM
Pratt & Whitney
219
718065
SAM
Pratt & Whitney
219
718067
SAM
Pratt & Whitney
219
718068
SAM
Pratt & Whitney
219
718075
SAM
Pratt & Whitney
219
718090
SAM
Pratt & Whitney
219
718099
SAM
Pratt & Whitney
219
718106
SAM
Pratt & Whitney
219
718161
SAM
Pratt & Whitney
219
718162
SAM
Pratt & Whitney
219
718173
SAM
Pratt & Whitney
219
718174
SAM
Pratt & Whitney
219
718197
SAM
Pratt & Whitney
219
718201
SAM
Pratt & Whitney
219
718205
SAM
Pratt & Whitney
219
718211
SAM
Pratt & Whitney
219
718240
SAM
Pratt & Whitney
219
718276
SAM
Pratt & Whitney
219
718283
SAM
Pratt & Whitney
219
718285
SAM
Pratt & Whitney
219
718426
SAM
Pratt & Whitney
219
718429
SAM
Pratt & Whitney
219
718442
SAM
Pratt & Whitney
219
718444
SAM

 
 
Sch. 3.07(e)-4

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
219
718493
SAM
Pratt & Whitney
219
718504
SAM
Pratt & Whitney
219
718524
SAM
Pratt & Whitney
219
718538
SAM
Pratt & Whitney
219
718542
SAM
Pratt & Whitney
219
718574
SAM
Pratt & Whitney
219
718593
SAM
Pratt & Whitney
219
725409
SAM
Pratt & Whitney
219
725410
SAM
Pratt & Whitney
219
725417
SAM
Pratt & Whitney
219
725429
SAM
Pratt & Whitney
219
725437
SAM
Pratt & Whitney
219
725453
SAM
Pratt & Whitney
219
725486
SAM
Pratt & Whitney
219
725491
SAM
Pratt & Whitney
219
725518
SAM
Pratt & Whitney
219
725520
SAM
Pratt & Whitney
219
725541
SAM
Pratt & Whitney
219
725564
SAM
Pratt & Whitney
219
725566
SAM
Pratt & Whitney
219
725594
SAM
Pratt & Whitney
219
725665
SAM
Pratt & Whitney
219
725702
SAM
Pratt & Whitney
219
725724
SAM
Pratt & Whitney
219
725725
SAM
Pratt & Whitney
219
725743
SAM
Pratt & Whitney
219
725745
SAM
Pratt & Whitney
219
725757
SAM
Pratt & Whitney
219
725781
SAM
Pratt & Whitney
219
725836
SAM
Pratt & Whitney
219
725857
SAM
Pratt & Whitney
219
725875
SAM
Pratt & Whitney
219
725884
SAM
Pratt & Whitney
219
725912
SAM
Pratt & Whitney
219
725929
SAM
Pratt & Whitney
219
725940
SAM
Pratt & Whitney
219
725941
SAM
Pratt & Whitney
219
725943
SAM
Pratt & Whitney
219
725973
SAM
Pratt & Whitney
219
725982
SAM
Pratt & Whitney
219
725984
SAM
Pratt & Whitney
219
725991
SAM
Pratt & Whitney
219
726029
SAM
Pratt & Whitney
219
726039
SAM
Pratt & Whitney
219
726066
SAM

 
 
Sch. 3.07(e)-5

--------------------------------------------------------------------------------

 
 
Pratt & Whitney
219
726080
SAM
Pratt & Whitney
219
726112
SAM
Pratt & Whitney
219
726820
SAM
Pratt & Whitney
219
726844
SAM
Pratt & Whitney
219
726874
SAM
Pratt & Whitney
219
726938
SAM
Pratt & Whitney
219
728006
SAM
Pratt & Whitney
219
728074
SAM
Pratt & Whitney
219
728089
SAM
Pratt & Whitney
219
728090
SAM
Pratt & Whitney
219
728092
SAM
Pratt & Whitney
219
728137
SAM
Pratt & Whitney
217A
696378
SAM
Pratt & Whitney
217A
696396
SAM
Pratt & Whitney
217A
696397
SAM
Pratt & Whitney
217A
696438
SAM
Pratt & Whitney
217A
708105
SAM
Pratt & Whitney
217A
708111
SAM
Pratt & Whitney
217A
708122
SAM
Pratt & Whitney
217A
708125
SAM
Pratt & Whitney
217A
709988
SAM
Pratt & Whitney
217A
717312
SAM
Pratt & Whitney
217A
717322
SAM
Pratt & Whitney
217A
717348
SAM
Pratt & Whitney
217C
718412
SAM
Pratt & Whitney
217C
718430
SAM
Pratt & Whitney
217C
725374
SAM
Pratt & Whitney
217C
726815
SAM
Pratt & Whitney
217C
726985
SAM
Pratt & Whitney
217C
728007
SAM
Pratt & Whitney
219
709785
SAM
Pratt & Whitney
219
716712
SAM
Pratt & Whitney
219
716723
SAM
Pratt & Whitney
217C
716766
SAM
Pratt & Whitney
217C
725636
SAM
Rolls Royce
RB211
30626
SAM
Rolls Royce
RB211
30651
SAM





Leases


Engine Operating Lease Agreement dated as of August 15, 2010 between […***…] and
Sunrise Asset Management, LLC as supplemented by
 
Lease Supplement No. 1 dated September 28, 2010 pertaining to Engine ESN 708105
 
 
Sch. 3.07(e)-6

--------------------------------------------------------------------------------

 
 
Lease Supplement No. 2 dated September 28, 2010 pertaining to Engine ESN 708122
 
Lease Supplement No. 3 dated October 6, 2010 pertaining to Engine ESN 725374
 
Lease Supplement No. 4 dated October 6, 2010 pertaining to Engine ESN 717348
 
Lease Supplement No. 5 dated February 21, 2011 pertaining to Engine ESN 696438
 
 
Lease Agreement 26966 dated February 23, 2011 between and among Sunrise Asset
Management, LLC, Allegiant Travel Company, […***…] and […***…] pertaining to
Boeing Model 757-200 Aircraft Airframe Manufacturer's Serial No: 26966 (which
referenced aircraft is not yet owned by a Subsidiary Guarantor and not yet
delivered under such lease).
 
 
Sch. 3.07(e)-7

--------------------------------------------------------------------------------

 
 
Schedule 3.08 to
Credit Agreement


Subsidiaries
 
Subsidiary
Number of Shares
Percentage Ownership
Allegiant Air, LLC
 
6,683,333
Shares
 
 
100%
 
 
Allegiant Vacations, LLC
 
100,000
Shares
 
100%
AFH, Inc.
 
1,000
Common Stock
 
100%
Allegiant Information Systems, Inc.
 
1,000
Common Stock
 
100%
Sunrise Asset Management, LLC
 
100,000
Shares
 
100%

 
 
 
Sch. 3.08-1

--------------------------------------------------------------------------------

 
 
Schedule 3.09 to
Credit Agreement


Litigation
 
1.
The landlord of Borrower for Borrower’s principal offices at 8360 S. Durango
Road, Las Vegas, Nevada, has filed for protection under the Bankruptcy
Act.  During the bankruptcy process, the landlord has claimed that Borrower owes
approximately $236,000 for prior rent and CAM charges under the lease now in
effect.



2.
In February 2011, Allegiant Air, LLC and AFH, Inc. filed suit against Bellingham
Fuel Services, Inc. (Allegiant Air, LLC’s former fixed base operator at the
Bellingham International Airport) to account for fuel not redelivered to
Allegiant Air, LLC upon the termination of the arrangement.  The defendant has
yet to answer the lawsuit, and no counterclaim has been filed.

 
 
Sch. 3.09-1

--------------------------------------------------------------------------------

 
 
Schedule 3.17 to
Credit Agreement


Environmental Matters
 
None.
 
 
Sch. 3.17-1

--------------------------------------------------------------------------------

 
 
Schedule 3.18 to
Credit Agreement


Insurance


 
1.
Placed through AON Risk Services,



Aircraft Hull (Ground, Taxiing and Flight Insurance) including Aircraft Spare
Parts Insurance;
Airline Liability Insurance (including but not limited to General Liability,
Passenger Legal Liability, Personal Injury Liability, Contractual Liability,
Passengers’ Checked and Unchecked Baggage Liability, Premises, Products and
Completed Operations Liabilities, Ground Hangarkeepers Liability, Cargo Legal
Liability, Host Liquor Liability, Excess Automobile Liability, Excess Employers
Liability, Excess Fire Legal Liability, subject to the limits of liability as
follows:


 
(a)
As respects Hull (Ground, Taxiing and Flight Insurance): Aircraft agreed value
as specified, subject to a Maximum agreed value of US[…***…] any one aircraft
subject to deductibles;

 
(b)
As respects Aircraft Spare Parts: US[…***…] any one location/any one item
subject to deductibles;

 
(c)
As respects Airline Liability Insurance: Combined Single Limit Bodily Injury
(including passengers) Property Damage and Personal Injury (Passengers Only):
not less than US[…***…] any one occurrence/offense, in the aggregate annually as
respects Products, Completed Operations and personal Injury Liabilities and with
respect to Property Damage for Contractual Liability;

 
(d)
As respects Personal Injury to third parties other than passengers: US[…***…]
any one occurrence, any one offense, in the aggregate annually;

 
(e)
As respects Excess Automobile Liability, Excess Employers Liability, Excess Fire
Legal Liability: to pay up to US[…***…] excess of the applicable underlying
policy limit of not less than US[…***…] any one occurrence/offense and in the
aggregate where applicable;

 
(f)
Includes coverage for ground mobile equipment and automobiles operated by the
named insured on restricted airport premises.



 
2.
Placed through the United States Federal Aviation Administration program:



War risk, hijacking and related perils hull and liability insurance. Includes
hull loss (values same as insured’s insurance policy), passenger, crew and
property liability (US[…***…] per occurrence with no aggregate limit) and third
party liability (maximum of US[…***…] with no aggregate limit).


 
3.
Placed through AON Risk Services:



Commercial Property Coverage Blanket policy including scheduled buildings.
 
 
Sch. 3.18-1

--------------------------------------------------------------------------------

 


 
4.
Placed through AON Risk Services:



D&O Liability policy with limits, each loss of US[…***…]
 
Sch. 3.18-2

--------------------------------------------------------------------------------

 
 
Schedule 3.19(a)
to Credit Agreement


UCC Filing Offices


Nevada Secretary of State.
 
 
Sch. 3.19(a)-1

--------------------------------------------------------------------------------

 
 
Schedule 3.19(c) to
Credit Agreement


Mortgage Filing Offices


Not applicable.
 
 
Sch. 3.19(c)-1

--------------------------------------------------------------------------------

 
 
Schedule 3.20(a) to
Credit Agreement


Owned Real Property


None.
 
 
Sch. 3.20(a)-1

--------------------------------------------------------------------------------

 
 
Schedule 3.20(b) to
Credit Agreement


Leased Real Property
 

 
FACILITY
State
ADDRESS
SQ. FEET
1
       
2
       
1
Marnell Air Cargo Center
NV
6055 Surrey St #114, Las Vegas, NV 89119
13,980
2
Bullhead City
AZ
2550 Landon Drive  Bullhead City, AZ 86422
Modular Lease
3
PFRS Patrick Center Corp
NV
6231 S. McLeod, Suites E, I & J, Las Vegas, NV 89120
16,234
4
PFRS Patrick Center Corp
NV
6171 S. McLeod Suite B, Las Vegas, NV 89120
6,296
5
ModSpace
AZ
Bullhead City Airport  2550 Laughlin View Dr. Bullhead City, AZ
4,050
6
Sanford Airport Auth
FL
MX - Training-Station
1,120
7
Sanford Airport Auth
FL
MX - Warehouse
15,000
18
Windmill Durango Office, LLC
NV
8360 S. Durango, Las Vegas, NV 89113
64,908
19
Windmill Durango Office, II, LLC
NV
8350 S. Durango, Las Vegas, NV 89113
10,000
10
PIE Airport Authority
FL
14390-B Roosevelt Blvd. Clearwater, FL
1,920
11
Williams Scotsman
MS
Tunica Airport, 209 S. Airport Blvd, Tunica, MS
Modular Lease
12
Pacific Mobile
WA
Bellingham Airport, 4255 Mitchell Way, Bellingham, WA 98225
Modular Lease
13
Phoenix/Mesa Gateway Airport, Hangar 24
AZ
5803 S. Sossaman Rd #102, Mesa, AZ 85212
4980
14
Los Angeles International Airport, Operations Level MX Space
CA
1 Worldway, Los Angeles, CA 90045
679
15
Ft. Lauderdale/Hollywood International Airport, Operations Level MX Space
FL
100 Aviation Blvd, Fort Lauderdale, FL 33315
570
16
SheltAir MX Space
FL
750 SW 34 Street, Fort Lauderdale, FL 33315
529
17
Wendover Airport MX Facility
UT
Wendover Airport, Wendover, UT 84083
731
18
Billings Logan International Airport
MT
1901 Terminal Cir, Billings, MT 59105
Station Lease
19
The Eastern Iowa Airport
IA
2121 Wright Brothers Blvd W Southwest, Swisher, IA 52338
Station Lease
20
Des Moines International Airport
IA
6221 Army Post Rd, Des Moines, IA 50321
Station Lease
21
Hector International Airport
ND
1801 23rd Ave N Room 105, Fargo, ND 58102
Station Lease
22
Fort Wayne International Airport
IN
3801 W. Ferguson Rd. Fort Wayne, IN 46809
Station Lease
23
Grand Junction Regional Airport
CO
GJT, 2828 Walker Field Dr, Grand Junction, CO 81506
Station Lease
24
Great Falls International Airport
MT
2800 Terminal Drive Great Falls, MT 59404
Station Lease
25
Tri Cities Airport
WA
3601 N. 20th Av, Pasco, WA 99301
Station Lease
26
Stockton Metropolitan
CA
5000 S. Airport Way, Stockton, CA 95206
Station Lease





 
Sch. 3.20(b)-1

--------------------------------------------------------------------------------

 
 
Schedule 3.20(c) to
Credit Agreement


Spare Parts Locations


Code
Location
Address
LAS
Las Vegas
6055 Surrey St. Suite 114, Las Vegas NV 89119
SFB
Orlando
2931 Carrier Avenue, Sanford, FL 32773
PIE
St. Petersburg-Clearwater
14700 Terminal Blvd, Suite 105, Clearwater, FL 33762
KMDC
Kingman
2540 Landon Drive, Bullhead City, AZ 86422
IWA
Phoenix
6263 S. Taxiway Circle, Mesa AZ 85212
SFB1
Orlando - Heavy Mx
2931 Carrier Avenue, Sanford, FL 32773
BLI
Bellingham
4241 Mitchell Way #9, Bellingham, WA 98226
MCL
Las Vegas - McLeoud St.
6231 S. McLeod Dr, Suite J, Las Vegas NV 89122
OKC
Oklahoma City
6611 S. Meridian Ave. Oklahoma City, OK 73159
IFP
Bullhead City
2550 Laughlin View Drive, Ste 162, Bullhead City, AZ 86442
FLL
Fort Lauderdale
50 Terminal Drive, Terminal 1 PO Box 12, Fort Lauderdale, FL 33315
GRR
Grand Rapids
5500 44th Street SE, Grand Rapids, MI 49512
UTA
Tunica
209 S. Airport Blvd, Tunica MS 38676
LAX
Los Angeles
10080 International Rd, Suite 201, Los Angeles, CA 90045

 
 
Sch. 3.20(c)-1

--------------------------------------------------------------------------------

 

 
Schedule 3.23(b) to
Credit Agreement


FAA Non-Compliance


None.
 
 
Sch. 3.23(b)-1

--------------------------------------------------------------------------------

 
 
Schedule 3.23(d) to
Credit Agreement


Maintenance


None.
 
 
Sch. 3.23(d)-1

--------------------------------------------------------------------------------

 


Schedule 5.14 to
Credit Agreement


Post-Closing Obligations


1. To the extent not provided on or prior to the Closing Date, Borrower shall
procure insurance certificates for all Aircraft Collateral subject to an
Existing Lease within 60 days following the Closing Date (or such later date as
may be agreed to in writing by the Administrative Agent).


2. To the extent not completed on or prior to the Closing Date, Borrower shall
arrange for the termination of all Uniform Commercial Code financing statements
issued against the Borrower or a Subsidiary Guarantor in respect of a Lien that
is no longer valid within 15 days following the Closing Date (or such later date
as may be agreed to in writing by the Administrative Agent).


3. Borrower shall have up to 180 days following the Closing Date to comply with
the Section 2.08 of the Aircraft Security Agreement and the other Perfection
Requirements set forth therein for that certain Boeing Model 757-200 Aircraft
bearing Manufacturer's Serial No: 26966 which, as of the date of this Agreement
has yet to be acquired by a Grantor but for which a lease has been
executed.  Such obligations under this clause 3 shall cease in the event that
such aircraft is not part of the Collateral at the expiration of such 180 day
period.
 
 
Sch. 5.14-1

--------------------------------------------------------------------------------

 
 
Schedule 6.01 to
Credit Agreement


Existing Indebtedness


Part A – 757 Debt


Indebtedness represented by two promissory notes dated August 30, 2010 and one
promissory note dated March 4, 2011, incurred by Sunrise Asset Management, LLC
and guaranteed by Allegiant Travel Company and Allegiant Air, LLC in favor of
Well Fargo Equipment Finance, Inc. having a combined principal amount of
$19,699,358 and being secured by a first priority, perfected security interest
in three Boeing 757-200 aircraft, related equipment and collateral (more fully
described in Schedule 6.02).


Part B – Letter of Credit Debt


Allegiant Air, LLC holds several letters of credit, as listed below, that are
secured in full by restricted cash.


Letters of Credit - […***…] at 2.28.2011
                   
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
200446
[…***…]
05/31/06
05/10/11
 
[…***…]
[…***…]
200514
[…***…]
10/08/07
11/15/11
 
[…***…]
[…***…]
200454
[…***…]
08/11/06
02/28/11
 
[…***…]
[…***…]
200412
[…***…]
09/01/04
04/30/11
 
[…***…]
[…***…]
200513
[…***…]
11/04/09
11/04/11
 
[…***…]
[…***…]
200505
[…***…]
11/14/08
11/14/10
 
[…***…]
[…***…]
200434
[…***…]
11/01/08
03/31/12
 
[…***…]
[…***…]
200509
[…***…]
06/01/09
06/01/11
 
[…***…]
[…***…]
200468
[…***…]
03/06/07
03/30/11
 
[…***…]
[…***…]
200494
[…***…]
01/08/08
01/08/12
 
[…***…]
[…***…]
200452
[…***…]
07/19/06
02/28/11
 
[…***…]
[…***…]
200518
[…***…]
11/02/10
11/02/11
 
[…***…]
[…***…]
200425
[…***…]
04/25/08
12/31/11
 
[…***…]
[…***…]
200414
[…***…]
04/01/04
03/31/11
 
[…***…]
[…***…]
200420
[…***…]
03/25/08
04/30/11
       
[…***…]
   

 
 
Sch. 6.01-1

--------------------------------------------------------------------------------

 
 
Letters of Credit - […***…] at 2.28.2011
                   
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
SLCPPDX04371
[…***…]
10/2/2009
10/2/2011
 
[…***…]
[…***…]
SLCPPDX05014
[…***…]
4/5/2010
4/5/2011
 
[…***…]
[…***…]
SLCPPDX04248
[…***…]
6/3/2009
6/3/2011
 
[…***…]
[…***…]
SLCPPDX04833
[…***…]
9/17/2009
9/17/2011
 
[…***…]
[…***…]
SLCPPDX04834
[…***…]
9/17/2009
9/17/2011
       
[…***…]
   

 
Letters of Credit - […***…] at 2.28.2011
                   
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
08-12-150
[…***…]
08/12/08
08/12/11
 
[…***…]
[…***…]
08-12-146
[…***…]
07/19/08
07/01/11
 
[…***…]
[…***…]
1220343184
[…***…]
02/09/10
02/09/11
 
[…***…]
[…***…]
08-12-130
[…***…]
02/04/08
02/04/12
 
[…***…]
[…***…]
09-12-172
[…***…]
02/01/09
01/30/12
 
[…***…]
[…***…]
1220341930
[…***…]
04/30/09
04/30/11
 
[…***…]
[…***…]
1220341270
[…***…]
12/11/08
12/11/10
 
[…***…]
[…***…]
08-12-148
[…***…]
07/17/08
07/17/11
       
[…***…]
                                 
Total
   
[…***…]
   



 
Sch. 6.01-2

--------------------------------------------------------------------------------

 


Schedule 6.02 to
Credit Agreement


Existing Liens


1. One (1) Boeing 757-200 airframe (other than the engines listed below and
engines from time to time installed on such airframe) having manufacturer’s
serial number 26963 and FAA registration mark N901NV together with two (2) Rolls
Royce Model RB211-534E aircraft engines (described as ROLLS ROYCE model RB211
engines on the International Registry) bearing respectively manufacturer's
serial numbers 30824 and 30867 (each such engine being a jet propulsion engine
with at least 1,750 pounds of thrust or its equivalent).


2. One (1) Boeing 757-200 airframe (other than the engines listed below and
engines from time to time installed on such airframe) having manufacturer’s
serial number 26964 and FAA registration mark N964BV (to be changed to N902NV)
together with two (2) Rolls Royce Model RB211-534E aircraft engines (described
as ROLLS ROYCE model RB211 engines on the International Registry) bearing
respectively manufacturer's serial numbers 30833 and 30825 (each such engine
being a jet propulsion engine with at least 1,750 pounds of thrust or its
equivalent).


3. One (1) Boeing 757-200 airframe (other than the engines listed below and
engines from time to time installed on such airframe) having manufacturer’s
serial number 26967 and United Kingdom registration mark G-LSAL together with
two (2) Rolls Royce Model RB211-534E aircraft engines (described as ROLLS ROYCE
model RB211 engines on the International Registry) bearing respectively
manufacturer's serial numbers 31211 and 30871 (each such engine being a jet
propulsion engine with at least 1,750 pounds of thrust or its equivalent).
 
4. Any and all Parts which may from time to time be incorporated in, installed
on or attached to such Excluded Aircraft and Excluded Engines and all “Mortgaged
Property” as defined in, and pertaining to or with reference to the foregoing,
as more fully described in, that certain First Priority Chattel Mortgage and
Security Agreement dated August 30, 2010, as supplemented by Supplemental
Agreement No. 1 and Supplemental Agreement No. 2 each dated August 30, 2010
recorded with the FAA on October 14, 2010 as Conveyance No. PG004272; and as
further supplemented by Supplemental Agreement No. 3 and Omnibus Amendment dated
March 4, 2011 which was filed with the FAA for recording on March 4, 2011, in
each case by and between Sunrise Asset Management, LLC (as Mortgagor) and Wells
Fargo Equipment Finance, Inc. (as Mortgagee).


Leases


Engine Operating Lease Agreement dated as of August 15, 2010 between […***…] and
Sunrise Asset Management, LLC as supplemented by:


Lease Supplement No. 1 dated September 28, 2010 pertaining to Engine ESN 708105
;
 
Lease Supplement No. 2 dated September 28, 2010 pertaining to Engine ESN 708122;
 
 
Sch. 6.02-1

--------------------------------------------------------------------------------

 
 
Lease Supplement No. 3 dated October 6, 2010 pertaining to Engine ESN 725374;
 
Lease Supplement No. 4 dated October 6, 2010 pertaining to Engine ESN 717348;
and
 
Lease Supplement No. 5 dated February 21, 2011 pertaining to Engine ESN 696438.
 
Lease Agreement 26966 dated February 23, 2011 between and among Sunrise Asset
Management, LLC, Allegiant Travel Company, […***…] and […***…] pertaining to
Boeing Model 757-200 Aircraft Airframe Manufacturer's Serial No: 26966 (which
referenced aircraft is not yet owned by a Subsidiary Guarantor and not yet
delivered under such lease).
 
Letters of Credit


Allegiant Air, LLC holds several letters of credit, as listed below, that are
secured in full by restricted cash.


Letters of Credit - […***…] at 2.28.2011
 
         
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
200446
[…***…]
05/31/06
05/10/11
 
[…***…]
[…***…]
200514
 […***…]
10/08/07
11/15/11
 
[…***…]
[…***…]
200454
[…***…]
08/11/06
02/28/11
 
[…***…]
[…***…]
200412
[…***…]
09/01/04
04/30/11
 
[…***…]
[…***…]
200513
[…***…]
11/04/09
11/04/11
 
[…***…]
[…***…]
200505
[…***…]
11/14/08
11/14/10
 
[…***…]
[…***…]
200434
[…***…]
11/01/08
03/31/12
 
[…***…]
[…***…]
200509
[…***…]
06/01/09
06/01/11
 
[…***…]
[…***…]
200468
[…***…]
03/06/07
03/30/11
 
[…***…]
[…***…]
200494
[…***…]
01/08/08
01/08/12
 
[…***…]
[…***…]
200452
[…***…]
07/19/06
02/28/11
 
[…***…]
[…***…]
200518
[…***…]
11/02/10
11/02/11
 
[…***…]
[…***…]
200425
[…***…]
04/25/08
12/31/11
 
[…***…]
[…***…]
200414
[…***…]
04/01/04
03/31/11
 
[…***…]
[…***…]
200420
[…***…]
03/25/08
04/30/11
       
[…***…]
   

 
 
Sch. 6.02-2

--------------------------------------------------------------------------------

 
 
Letters of Credit - […***…] at 2.28.2011
 
         
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
SLCPPDX04371
[…***…]
10/2/2009
10/2/2011
 
[…***…]
[…***…]
SLCPPDX05014
[…***…]
4/5/2010
4/5/2011
 
[…***…]
[…***…]
SLCPPDX04248
[…***…]
6/3/2009
6/3/2011
 
[…***…]
[…***…]
SLCPPDX04833
[…***…]
9/17/2009
9/17/2011
 
[…***…]
[…***…]
SLCPPDX04834
[…***…]
9/17/2009
9/17/2011
       
[…***…]
   

 
Letters of Credit - Bank of Nevada at 2.28.2011
 
         
Beneficiary
Bank
LOC#
Amount
Issue Date
Expiration Date
 
[…***…]
[…***…]
08-12-150
[…***…]
08/12/08
08/12/11
 
[…***…]
[…***…]
08-12-146
[…***…]
07/19/08
07/01/11
 
[…***…]
[…***…]
1220343184
[…***…]
02/09/10
02/09/11
 
[…***…]
[…***…]
08-12-130
[…***…]
02/04/08
02/04/12
 
[…***…]
[…***…]
09-12-172
[…***…]
02/01/09
01/30/12
 
[…***…]
[…***…]
1220341930
[…***…]
04/30/09
04/30/11
 
[…***…]
[…***…]
1220341270
[…***…]
12/11/08
12/11/10
 
[…***…]
[…***…]
08-12-148
[…***…]
07/17/08
07/17/11
       
[…***…]
                                 
Total
   
[…***…]
   



 
 
Sch. 6.02-3

--------------------------------------------------------------------------------

 
 
Schedule 6.04 to
Credit Agreement


Investments


Part A – Loans to third parties (open)


Promissory Note dated ­August 28, 2008 from […***…] to Allegiant Travel Company
in the initial principal amount of $[…***…].


Promissory Notes dated March 12, 2010, March 26, 2010, March 31, 2010, and May
13, 2010  from […***…] to Allegiant Travel Company in the initial principal
amounts of $[…***…], $[…***…], $[…***…], and $[…***…], respectively, for
consolidated amount of $[…***…].


Promissory Note dated ­Feb 10, 2009 from LAS Fuel Corporation to Allegiant Air,
LLC in the initial principal amount of $[…***…].
 

 
Description
02/28/2011
1)
[…***…]- Beginning August 2008 and ending Jan 2009, Allegiant Travel Co. loaned
[…***…] $[…***…], to assist with the airport expansion.
[…***…]
2)
[…***…] - Allegiant Travel Co. owns […***…]% of […***…](see Part D below for
equity interest summary).  In conjunction with the other partners, the Co. has
agreed to loan […***…] funds to assist with their operations.
[…***…]
3)
LAS Fuel Corporation- The airlines at LAS airport loaned funds, interest free,
to LAS airport, so that LAS could begin construction on the airport
expansion.  The airport was to repay the airlines upon receipt of
financing.  However, the Consortium is in need of additional funds and continues
to hold on to the airline funds until additional financing has been obtained.
[…***…]



Part B – Excess Cash Investment
 
Cusip/ISIN
Ticker
Description
Currency
Bond
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Cash
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal

 
 
Sch. 6.04-1

--------------------------------------------------------------------------------

 
 
Cusip/ISIN
Ticker
Description
Currency
Sector
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Utility
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
[…***…]
[…***…]
[…***…]
USD
Municipal
                   
Cusip/ISIN
Ticker
Description
Currency
Sector
[…***…]
[…***…]
[…***…]
USD
Municipal

 


Part C – AFH, Inc. 50% Joint Venture.
 
 
Sch. 6.04-2

--------------------------------------------------------------------------------

 


AFH is a wholly-owned subsidiary which entered into a limited liability company
operating agreement in 2006 with an affiliate of Orlando Sanford International
Airport to engage in contract fueling transactions for the provision of aviation
fuel to airline users at that airport.
 
AFH, INC - Investment in JV - SFB Fueling
     
Balance at 1/31/11
  $ […***…]  
AFH 50% Share of YTD Net Profit (Loss) as of
  $ […***…]            
Balance at 2/28/2011
  $ […***…]  

 
Part D – Allegiant Travel Company Equity Interest in […***…]
 
Grantor
Issuer
Type of Organization
Number of Shares Issued
Allegiant Travel Company
[…***…]
Corporation
[…***…]
Series D Preferred
Allegiant Travel Company
[…***…]
Corporation
[…***…]
Series C Preferred





 
Sch. 6.04-3

--------------------------------------------------------------------------------

 


Schedule 6.05 to
Credit Agreement


Offices


Offices located at:


8350 South Durango Drive
Las Vegas, Nevada 89113


and


8360 South Durango Drive
Las Vegas, Nevada 89113
 
 
Sch. 6.05-1

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF
ADMINISTRATIVE QUESTIONNAIRE
 
ALLEGIANT TRAVEL COMPANY


Agent Information
Agent Closing Contact
   
Agent Wire Instructions
 



It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly.  If your
institution is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.



Legal Name of Lender to appear in Documentation:

--------------------------------------------------------------------------------

 
Signature Block Information:

--------------------------------------------------------------------------------

 
· Signing Credit Agreement
o Yes
o No
· Coming in via Assignment
o Yes
o No



Type of Lender:

--------------------------------------------------------------------------------

 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)
 
Lender Parent: 

--------------------------------------------------------------------------------

 
Lender Domestic Address
 
Lender Eurodollar Address
                 



Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.

 
 
2

--------------------------------------------------------------------------------

 
 

 
Primary Credit Contact
 
Secondary Credit Contact
Name:
     
Company:
     
Title:
     
Address:
             
Telephone:
     
Facsimile:
     
E-Mail Address:
       
Primary Operations Contact
 
Secondary Operations Contact
Name:
     
Company:
     
Title:
     
Address:
             
Telephone:
     
Facsimile:
     
E-Mail Address:
     



Lender's Domestic Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 

 
 
3

--------------------------------------------------------------------------------

 
 
Tax Documents



NON-U.S. LENDER INSTITUTIONS:
 
I. Corporations:
If your institution is incorporated outside of the United States for
U.S. federal income tax purposes, and is the beneficial owner of the interest
and other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:
 
a.) Form W-8BEN (Certificate of Foreign Status of Beneficial Owner), b.)
Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business), or
c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).
 
A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.
 
II.  Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for
U.S. federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain US.  Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
 
Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.
 
U.S. LENDER INSTITUTIONS:
 
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.
 
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income.  Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
[FORM OF
ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the "Assignment and Acceptance") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
"Assigned Interest").  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
 
1.  Assignor:
 
2.  Assignee:
_______________________________________
[and is an Affiliate/Related Fund of [identify Lender]1]
3.  Borrower(s)
Allegiant Travel Company
4.  Agent:
Citadel Securities Trading LLC, as the administrative agent under the Credit
Agreement
5.  Credit Agreement:
The Credit Agreement dated as of __________, 2011, among Allegiant Travel
Company (the "Borrower"), a Nevada corporation, the Lenders and Citadel
Securities Trading LLC, as administrative agent for the Lenders (in such
capacity, the "Agent") and The Bank of New York Mellon, as collateral agent for
the Lenders.
6.  Assigned Interest:
 

 

--------------------------------------------------------------------------------

1           Select as applicable.
 
B-1

--------------------------------------------------------------------------------

 

 
Facility Assigned
Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitments/Loans2
CUSIP
Term Loan Commitment
$
$
%
 
Incremental Revolving Loan Commitment
$
$
%
 



Effective Date:  ________________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
 
          [NAME OF ASSIGNOR]
 
 
By:  ______________________________

 
 
Name:

 
 
Title:

 
ASSIGNEE
 
          [NAME OF ASSIGNEE]
 
 
By:  ______________________________

 
 
Name:

 
 
Title:

 

--------------------------------------------------------------------------------

2           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
Consented to and Accepted:
 
 
B-2

--------------------------------------------------------------------------------

 
 
CITADEL SECURITIES TRADING LLC, as Agent
 
 
By:  ________________________

 
Name:

 
Title:

 
 [Consented to:]3
 
ALLEGIANT TRAVEL COMPANY
 
 
By:  ________________________

 
Name:

 
Title:

 

--------------------------------------------------------------------------------

3           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.
 
 
B-3

--------------------------------------------------------------------------------

 
 
ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) its Commitments, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth herein, and (iv) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
is an eligible assignee and has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
Annex I-1

--------------------------------------------------------------------------------

 
 
2.           Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be construed in accordance with and governed by
the laws of the State of New York.
 
 
Annex I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
BORROWING REQUEST
 
[Address of Administrative Agent]
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of __________, 2011, among
Allegiant Travel Company, a Nevada corporation (the "Borrower"), the Lenders
parties thereto, and Citadel Securities Trading LLC, as Administrative Agent,
and The Bank of New York Mellon, as Collateral Agent (as amended, supplemented
or otherwise modified from time to time, the "Credit Agreement").  Terms defined
in the Credit Agreement are used herein with the same meanings.
 
The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:
 
(A)  Date of Borrowing
        (which shall be a Business Day)
 
(B)  Principal Amount of Borrowing
 
(C)  Class of Borrowing4
 
(D)  Type of Borrowing5
 
(E)  Interest Period and the last day thereof6
 
(F)  Account Number and Location
 

 
 

--------------------------------------------------------------------------------

1           Specify a Term Borrowing or an Incremental Revolving Loan Borrowing.
 
2           Specify a Eurodollar Borrowing or an ABR Borrowing.
 
3           The initial Interest Period applicable to a Eurodollar Borrowing
shall be subject to the definition of "Interest Period" and Sections 2.02 and
2.03 of the Credit Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 
 

 
ALLEGIANT TRAVEL COMPANY
         
 
By:
        Name:       Title:          

 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF
 
GUARANTEE AND COLLATERAL AGREEMENT
 
 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF
 
MORTGAGE
 
 
E-1

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF
 
AFFILIATE SUBORDINATION AGREEMENT
 
THIS AFFILIATE SUBORDINATION AGREEMENT (the "Agreement") is dated as of [    ]
and is made by and among the entities listed on the signature page hereto (each
being individually referred to herein as a "Company" and collectively as the
"Companies") and Citadel Securities Trading LLC, as Administrative Agent and The
Bank of New York Mellon, as Collateral Agent (collectively, the "Agent").
 
WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Credit Agreement dated as of ________,
2011 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement") by and among Allegiant Travel Company. (the "Borrower"), a
Nevada corporation, the Lenders from time to time party thereto, Citadel
Securities Trading LLC, as Agent, and The Bank of New York Mellon, as Collateral
Agent; and
 
WHEREAS, pursuant to the Credit Agreement and the other Loan Documents referred
to and defined in the Credit Agreement, the Lenders have made Loans to the
Borrower;
 
WHEREAS, certain of the Companies are indebted to each other pursuant to the
Intercompany Note dated the date hereof (the Indebtedness of each of the
Companies to any other Company, now existing or hereafter incurred (whether
created directly or acquired by assignment or otherwise), and interest and
premiums, if any, thereon and other amounts payable in respect thereof are
hereinafter collectively referred to as the "Intercompany Indebtedness"); and
 
WHEREAS, the obligations of the Lenders under the Credit Agreement are subject
to the condition, among others, that the Companies subordinate the Intercompany
Indebtedness to the Obligations under the Credit Agreement and the other Loan
Documents (collectively, the "Senior Debt") in the manner set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
(i)           Intercompany Indebtedness Subordinated to Senior Debt.  The
recitals set forth above are hereby incorporated by reference.  All Intercompany
Indebtedness shall be subordinate and subject in right of payment to the prior
indefeasible payment in full of all Senior Debt pursuant to the provisions
contained herein.
 
(j)           Payment Over of Proceeds Upon Dissolution, Etc. Upon any
distribution of assets of any Company in the event of (a) any insolvency or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding in connection therewith, relative to any
such Company or to its creditors, as such, or to its assets, or (b) any
liquidation, dissolution or other winding up of any such Company, whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy
(other than a liquidation or dissolution into another Company), or (c) any
assignment for the benefit of creditors or any marshalling of assets and
liabilities of any such Company (a Company distributing assets as set forth
herein being referred to in such capacity as a "Distributing Company"), then and
in any such event, the Agent under the Credit Agreement shall be entitled to
receive, for the benefit of the Secured Parties as their respective interests
may appear, indefeasible payment in full of all amounts due or to become due
(whether or not an Event of Default has occurred under the terms of the Loan
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) on or in respect of any
and all Senior Debt before the holder of any Intercompany Indebtedness owed by
the Distributing Company is entitled to receive any payment on account of the
principal of or interest on such Intercompany Indebtedness, and to that end, the
Secured Parties shall be entitled to receive, as their interests may appear, for
application to the payment of the Senior Debt, any payment or distribution of
any kind or character, whether in cash, property or securities, which may be
payable or deliverable in respect of the Intercompany Indebtedness owed by the
Distributing Company in any such case, proceeding, dissolution, liquidation or
other winding up event.
 
 
F-1

--------------------------------------------------------------------------------

 
 
(k)           No Commencement of Any Proceeding.  Each Company agrees that, so
long as the Senior Debt shall remain unpaid, it will not commence, or join with
any creditor other than the Secured Parties in commencing, any proceeding
referred to in the first paragraph of Section 2 against any other Company which
owes it any Intercompany Indebtedness.
 
(l)           Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Companies from making payments or prepayments
at any time of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.
 
(m)           Receipt of Prohibited Payments.  If, at any time after an Event of
Default has occurred and is continuing under the Loan Documents, a Company which
is owed Intercompany Indebtedness by a Distributing Company shall have received
any payment or distribution of assets from the Distributing Company of any kind
or character, whether in cash, property or securities, then and in such event
such payment or distribution shall be held in trust for the benefit of the
Secured Parties as their respective interests may appear, shall be segregated
from other funds and property held by such Company, and, upon the request of the
Agent shall be forthwith paid over to the Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to or held
as Collateral (in the case of noncash property or securities) for the payment of
any past due amounts owing with respect to the Senior Debt.
 
(n)           Rights of Subrogation.  Each Company agrees that no payment or
distribution to the Secured Parties pursuant to the provisions of this Agreement
shall entitle it to exercise any rights of subrogation in respect thereof until
the Senior Debt shall have been indefeasibly paid in full in cash and the
Commitments shall have terminated.
 
(o)           Agreement Solely to Define Relative Rights.  The purpose of this
Agreement is solely to define the relative rights of the Companies, on the one
hand, and the Secured Parties, on the other hand.  Nothing contained in this
Agreement is intended to or shall impair, as between any of the Companies and
their creditors other than the Secured Parties, the obligation of the Companies
to each other to pay the principal of and interest on the Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than the Secured Parties, nor shall anything
herein prevent any of the Companies from exercising all remedies otherwise
permitted by applicable law upon default under any agreement pursuant to which
the Intercompany Indebtedness is created, subject to the rights, if any, under
this Agreement of the Secured Parties to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.
 
 
F-2

--------------------------------------------------------------------------------

 
 
(p)           No Implied Waivers of Subordination.  No right of the Secured
Parties to enforce subordination, as herein provided, shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Company or by any act or failure to act by the Secured Parties, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof any Secured Party may have or be otherwise charged
with.  Each Company by its acceptance hereof shall agree that, so long as there
is Senior Debt outstanding or Commitments in effect under the Credit Agreement,
such Company shall not, except as expressly permitted by the Credit Agreement,
agree to sell, assign, pledge or encumber the obligations of the other Companies
with respect to their Intercompany Indebtedness, other than by means of payment
of such Intercompany Indebtedness according to its terms, without the prior
written consent of the Agent.
 
Without in any way limiting the generality of the foregoing paragraph, the
Secured Parties may, at any time and from time to time, without the consent of
or notice to the Companies except the Borrower and to the extent provided in the
Credit Agreement, without incurring responsibility to the Companies and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of the Companies to the Secured Parties, do any one or
more of the following:  (i) change the manner, place or terms of payment, or
extend the time of payment, renew or alter the Senior Debt or otherwise amend or
supplement the Senior Debt or the Loan Documents; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing the
Senior Debt; (iii) release any person liable in any manner for the payment or
collection of the Senior Debt; and (iv) exercise or refrain from exercising any
rights against any of the Companies and any other person.
 
(q)           Additional Subsidiaries.  Upon execution and delivery after the
date hereof by any Subsidiary of Borrower of a counterpart signature page
hereto, such Subsidiary shall become a Company hereunder with the same force and
effect as if originally named as a Company hereunder.  The rights and
obligations of each Company hereunder shall remain in full force and effect
notwithstanding the addition of any new Company as a party to this Agreement.
 
(r)           Continuing Force and Effect.  This Agreement shall continue in
force for so long as any portion of the Senior Debt remains unpaid and any
Commitments under the Credit Agreement remain outstanding, it being contemplated
that this Agreement be of a continuing nature.
 
(s)           Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement or the rights of the
Secured Parties hereunder, and any and all waivers or consents hereunder, shall
be made only by written agreement, waiver or consent signed by the Companies and
the Agent (at the direction of the Required Lenders).
 
 
F-3

--------------------------------------------------------------------------------

 
 
(t)           Expenses.  The Companies unconditionally and jointly and severally
agree upon demand to pay to the Secured Parties the amount of any and all
documented and reasonable out-of-pocket costs, expenses and disbursements for
which reimbursement is customarily obtained, including expenses and reasonable
fees of counsel incurred in connection with (a) the exercise or enforcement of
any of the rights of the Secured Parties hereunder after the occurrence and
during the continuance of an Event of Default, or (b) the failure by the
Companies to perform or observe any of the provisions hereof.
 
(u)           Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
 
(v)           Governing Law.  This Agreement shall be a contract under the
internal laws of the State of New York and for all purposes shall be construed
in accordance with the internal laws of the State of New York.
 
(w)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS CLAUSE (W).
 
(x)           Successors and Assigns.  This Agreement shall inure to the benefit
of the Secured Parties and their respective successors and assigns, as permitted
in the Credit Agreement, and the obligations of the Companies shall be binding
upon their respective successors and assigns.  The duties and obligations of the
Companies may not be delegated or transferred by the Companies without the
written consent of the Required Lenders and any such delegation or transfer
without such consent shall be null and void.
 
(y)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
 
 
F-4

--------------------------------------------------------------------------------

 
 
(z)           Attorneys-in-Fact.  Each of the Companies hereby authorizes and
empowers the Agent, at its election and in the name of either itself, for the
benefit of the Secured Parties as their respective interests may appear, or in
the name of each such Company as is owed Intercompany Indebtedness, to execute
and file proofs and documents and take any other action the Agent may deem
reasonably necessary to protect the Secured Parties' interests in the
Intercompany Indebtedness and their right of enforcement thereof, and to that
end each of the Companies hereby irrevocably makes, constitutes and appoints the
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments which the Agent may deem reasonably necessary to accomplish the
purposes hereof, which power of attorney, being given for security, is coupled
with an interest and is irrevocable.  Each Company hereby ratifies and confirms,
and agrees to ratify and confirm, all actions taken by the Agent or any of its
officers, employees or agents pursuant to the foregoing power of attorney.
 
(aa)           Remedies.  In the event of a breach by any of the Companies in
the performance of any of the terms of this Agreement, the Agent, on behalf of
the Secured Parties may demand specific performance of this Agreement and seek
injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Agent on behalf of the
Secured Parties at law may not fully compensate the Agent on behalf of the
Secured Parties for the damages they may suffer in the event of a breach hereof.
 
(bb)           Notices.  All notices, statements, requests and demands and other
communications given to or made among the Companies, the Agent or the Secured
Parties in accordance with the provisions of this Agreement shall be given or
made as provided in Section 9.01 of the Credit Agreement.
 
(cc)           Termination.  Upon indefeasible payment in full in cash of the
Senior Debt and termination of the Credit Agreement, this Agreement shall
terminate and be of no further force and effect.
 
(dd)           Liability of the Collateral Agent.  The parties hereto agree
that  the Collateral Agent shall be afforded all of the rights, privileges,
protections, indemnities and immunities afforded to the Collateral Agent under
the Credit Agreement in connection with its execution of this Agreement  and the
performance of its duties hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
F-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
[INSERT COMPANY NAMES]
 
By:                                                                  
 
Name:                                                                  
 
Title:                                                                  
 
CITADEL SECURITIES TRADING LLC, as Administrative Agent
 
By:                                                                  
 
Name:                                                                  
 
Title:                                                                  
 
THE BANK OF NEW YORK MELLON, as Collateral Agent
 
By:                                                                  
 
Name:                                                                  
 
Title:                                                                
 
 
F-6

--------------------------------------------------------------------------------

 


 
EXHIBIT G-1
 


FORM OF
 
OPINION OF ELLIS FUNK, P.C.
 
 
G-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2
 


FORM OF
 
OPINION OF DURHAM, JONES & PINEGAR, P.C.
 
 
G-2-1

--------------------------------------------------------------------------------

 
 


EXHIBIT H
 
FORM OF
 
COMPLIANCE CERTIFICATE
 


 
COMPLIANCE CERTIFICATE
 
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:


1.      I am the Chief Financial Officer of ALLEGIANT TRAVEL
COMPANY  (“Borrower”).
 
2.      I have reviewed the terms of that certain Credit Agreement, dated as
of  [mm/dd/yy] (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among BORROWER, the Lenders party
thereto from time to time, CITADEL SECURITIES TRADING LLC, as Administrative
Agent, and THE BANK OF NEW YORK MELLON, as Collateral Agent, and I have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.      The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such condition or event.
 
The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.04(d) of
the Credit Agreement.
 
ALLEGIANT TRAVEL COMPANY




By: ______________________________
Name:
Title: Chief Financial Officer
 
 
H-1

--------------------------------------------------------------------------------

 
EXHIBIT I
FORM OF
 
AIRCRAFT SECURITY AGREEMENT
 
 
I-1

--------------------------------------------------------------------------------

 
 
EXHIBIT J
FORM OF
 
INTERCOMPANY NOTE
 
Note Number:  ______ Dated:__________, 20__
 
FOR VALUE RECEIVED, ALLEGIANT TRAVEL COMPANY, a Nevada corporation (“Borrower”)
and certain Subsidiaries of Borrower (collectively, the “Group Members” and
each, a “Group Member”) which is a party to this subordinated intercompany note
(this “Promissory Note”) promises to pay to the order of such other Group Member
as it makes loans to such Group Member (each Group Member which borrows money
pursuant to this Promissory Note is referred to herein as a “Payor” and each
Group Member which makes loans and advances pursuant to this Promissory Note is
referred to herein as a “Payee”), on demand, in lawful money of the United
States of America, in immediately available funds and at the appropriate office
of the Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
Indebtedness now or hereafter owing by such Payor to such Payee as shown either
on Schedule A attached hereto (and any continuation thereof) or in the books and
records of such Payee.  The failure to show any such Indebtedness or any error
in showing such Indebtedness shall not affect the obligations of any Payor
hereunder.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Credit Agreement dated as of
________ [__], 2011 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”), by and among Borrower, the Lenders party thereto from
time to time, CITADEL SECURITIES TRADING LLC, as Administrative Agent, and THE
BANK OF NEW YORK MELLON, as Collateral Agent.  For purposes of this Promissory
Note, (i) “Secured Obligations” means “Obligations” as defined in the Guarantee
and Collateral Agreement, dated as of ________, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), made by Borrower and certain of its Subsidiaries in
favor of the Collateral Agent, (the “Collateral Agent”), (ii) “Secured
Parties” means “Secured Parties” as defined in the Guarantee and Collateral
Agreement, and (iii) “Loan Documents” means “Loan Documents” as defined in the
Guarantee and Collateral Agreement.
 
The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee.  Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee.  Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and
payable.  Interest shall be paid in any lawful currency as may be agreed upon by
the relevant Payor and Payee and in immediately available funds.  Interest shall
be computed for the actual number of days elapsed on the basis of a year
consisting of 365 days.
 
Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
 
J-1

--------------------------------------------------------------------------------

 
 
This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Loan Documents to which such Payee is a party.  Each Payor
acknowledges and agrees that after the occurrence of and during the continuation
of an Event of Default (as defined in each Loan Document), the Collateral Agent
and the other Secured Parties may exercise all the rights of each Payee under
this Promissory Note and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Payor.
 
Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Secured Obligations
until all of the Secured Obligations have been performed and paid in full (other
than contingent indemnification obligations not due and payable) and all
commitments to extend credit under any Loan Document have been terminated;
provided, that each Payor may make payments to the applicable Payee so long as
no Event of Default shall have occurred and be continuing; and provided,
further, that all loans and advances made by a Payee pursuant to this Promissory
Note shall be received by the applicable Payor subject to the provisions of the
Loan Documents.  Notwithstanding any right of any Payee to ask, demand, sue for,
take or receive any payment from any Payor, all rights, Liens and security
interests of such Payee, whether now or hereafter arising and howsoever
existing, in any assets of any Payor (whether constituting part of the security
or collateral given to any Secured Party to secure payment of all or any part of
the Secured Obligations or otherwise) shall be and hereby are subordinated to
the rights of the Secured Parties in such assets.  Except as expressly permitted
by the Loan Documents, the Payees shall have no right to foreclose upon, or
exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until all of the Secured Obligations shall have
been performed and paid in full (other than contingent indemnification
obligations not due and payable) and all Commitments have been expired or
terminated.
 
 
J-2

--------------------------------------------------------------------------------

 
 
After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation (other than a liquidation or dissolution into another Group Menber),
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any Payor is dissolved
or if (except as expressly permitted by the Loan Documents) all or substantially
all of the assets of any Payor are sold, then, and in any such event, any
payment or distribution of any kind or character, whether in cash, securities or
other investment property, or otherwise, which shall be payable or deliverable
upon or with respect to any indebtedness of such Payor to any Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Collateral Agent for
application to any of the Secured Obligations due or to become due, until the
date on which the Secured Obligations shall have been performed and paid in full
and all commitments to extend credit under any Loan Document shall have expired
or been terminated.  After the occurrence of and during the continuation of an
Event of Default, each Payee irrevocably authorizes, empowers and appoints the
Collateral Agent as such Payee’s attorney-in-fact (which appointment is coupled
with an interest and is irrevocable) to demand, sue for, collect and receive
every such payment or distribution and give acquittance therefor and to make and
present for and on behalf of such Payee such proofs of claim and take such other
action, in the Collateral Agent’s own name or in the name of such Payee or
otherwise, as the Collateral Agent (acting at the written direction of the
Required Lenders) may deem necessary or advisable for the enforcement of this
Promissory Note.  After the occurrence of and during the continuation of an
Event of Default, each Payee also agrees to execute, verify, deliver and file
any such proofs of claim in respect of the Payor Indebtedness requested by the
Collateral Agent.  After the occurrence of and during the continuation of an
Event of Default, the Collateral Agent (acting at the written direction of the
Required Lenders) may vote such proofs of claim in any such proceeding (and the
applicable Payee shall not be entitled to withdraw such vote), receive and
collect any and all dividends or other payments or disbursements made on Payor
Indebtedness in whatever form the same may be paid or issued and apply the same
on account of any of the Secured Obligations.  Upon the occurrence and during
the continuation of any Event of Default, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by any Payee upon or with respect to Payor Indebtedness owing to such
Payee prior to such time as the Secured Obligations have been performed and paid
in full (other than contingent indemnification obligations not due and payable),
and all Commitments to extend credit under any Loan Document have expired or
been terminated, such Payee shall receive and hold the same for the benefit of
the Secured Parties, and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the Collateral Agent’s judgment), for application to any of the
Secured Obligations due or not due, and, until so delivered, the same shall be
segregated from the other assets of such Payee for the benefit of the Secured
Parties.  Upon the occurrence and during the continuance of an Event of Default,
if such Payee fails to make any such endorsement or assignment to the Collateral
Agent, the Collateral Agent or any of its officers, employees or representatives
are hereby irrevocably authorized to make the same.  Each Payee agrees that
until the Secured Obligations have been performed and paid in full and all
Commitments to extend credit under any Loan Document have expired or been
terminated, such Payee will not (i) assign or transfer, or agree to assign or
transfer, to any Person (other than another Group Member or in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to the
Guarantee and Collateral Agreement or otherwise) any claim such Payee has or may
have against any Payor, (ii) upon the occurrence and during the continuance of
an Event of Default, discount or extend the time for payment of any Payor
Indebtedness, or (iii) otherwise amend, modify, supplement, waive or fail to
enforce any provision of this Promissory Note.
 
 
J-3

--------------------------------------------------------------------------------

 
 
The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.
 
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member except with the consent of the Collateral Agent, such
consent not to be unreasonably withheld.
 
THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”).  Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof.  Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder.  This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.
 
This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
[Remainder of page intentionally left blank]
 
 
J-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Payor has caused this Intercompany Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.
 
 
 
[GROUP MEMBERS]
 
By:  _____________________________

 
Name:

 
Title:

 
 
J-5

--------------------------------------------------------------------------------

 
 
Schedule A
 
TRANSACTIONS
UNDER
INTERCOMPANY NOTE
 
Date
Name of Payor
Name of Payee
Amount of Advance This Date
Amount of Principal Paid This Date
Outstanding Principal Balance from Payor to Payee This Date
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
               



 
 
J-6

--------------------------------------------------------------------------------

 
 
ENDORSEMENT
 
FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to ________________________ all of its right, title and interest in and
to the Intercompany Note, dated _____________, 20__ (as amended, supplemented or
otherwise modified from time to time, the “Promissory Note”), made by ALLEGIANT
TRAVEL COMPANY, and certain Subsidiaries of Allegiant Travel Company or any
other Person that is or becomes a party thereto, and payable to the
undersigned.  This endorsement is intended to be attached to the Promissory Note
and, when so attached, shall constitute an endorsement thereof.
 
The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Loan Documents on the date of the Promissory Note.  From time
to time after the date thereof, additional Subsidiaries of the Group Members
shall become parties to the Promissory Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Promissory Note and to this endorsement.  Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof.  Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder.  This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.
 
Dated:  ___________________
 
[GROUP MEMBERS]
 
By: 
____________________________

 
Name:

 
Title



 



J-7